U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007 OR o REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission file number 0-24269 SURGE GLOBAL ENERGY, INC. (Exact name of small business issuer as specified in its charter) Delaware 34-1454529 (State or jurisdiction of (Employer Identification No.) incorporation or organization) 12220 EL CAMINO REAL, SUITE 410 SAN DIEGO, CALIFORNIA 92130 (Address of Principal Executive Offices) Issuer’s telephone number: (858) 704-5010 Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. As of November 15, 2007, the registrant had 36,470,337 shares of common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS Part I -Financial Information 3 Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheet 3 Condensed Consolidated Statements of Losses 4 Condensed Consolidated Statements ofStockholders' Equity 5 - 7 Condensed Consolidated Statements of Cash Flows 8- 9 Notes to Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion And Analysis 31 Item 3. Controls And Procedures 41 Part II - Other Information 42 Item 6. Exhibits 43 2 PARTI - FINANCIAL STATEMENTS (UNAUDITED) SURGE GLOBAL ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEET Unaudited September 30, 2007 ASSETS Current assets: Cash and cash equivalents $ 6,088,973 Restricted cash (Note E) 1,380,000 Other receivable 4,916 Prepaid expense 43,711 Total current assets 7,517,600 Property and equipment, net 23,435 Investment in Andora (Note B) 3,540,639 Investment in North Peace Energy (Note C) 5,035,406 Total Assets $ 16,117,080 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ 750,636 Notes Payable (Note E) 1,204,233 Income Tax Payable (Note F) 1,058,529 Total current liabilities 3,013,398 Total long-term liabilities Redeemable Preferred Shares (Note G) 10,081,000 Commitment and contingencies (Note K) Stockholders' equity: Preferred stock, par value $.001 per share; 10,000,000 shares authorized: Series A - none issued and outstanding (Note H) Special Voting Preferred (Note G) 1 share outstanding Series B - none issued and outstanding (Note H) Common stock, par value $.001 per share; 200,000,000 shares authorized; 28,970,430 shares issued and outstanding (Note H) 28,970 Additional paid-in capital 44,334,647 Accumulated other comprehensive income (loss): Foreign currency translation adjustment (255,542 ) Accumulated deficit (12,337,513 ) Deficit from inception of development stage (28,747,880 ) Total stockholders' equity 3,022,682 Total liabilities and stockholders' equity $ 16,117,080 See accompanying footnotes to unaudited condensed consolidated financial statements 3 SURGE GLOBAL ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF LOSSES (UNAUDITED) For the period from January 1, 2005 (date of inception ofdevelopment For the Three Months Ending For the Nine Months Ending stage) through September 30 September 30 September 30, 2007 2006 2007 2006 2007 Operating expenses: Selling, general and administrative expenses $ 597,293 $ 671,759 $ 2,299,028 $ 2,128,864 $ 7,347,122 Amortization of deferred compensation - - - 3,039,038 Non cash compensation to employees 319,741 1,115,849 1,188,803 3,628,971 10,192,516 Depreciation and amortization 2,660 930 6,572 371,286 454,230 Oil and Gas impairment - - - 6,321,016 Total operating expense 919,694 1,788,538 3,494,403 6,129,121 27,353,922 - - Loss from operations (919,694 ) (1,788,538 ) (3,494,403 ) (6,129,121 ) (27,353,922 ) Equity in losses from affiliates (608,601 ) (442,182 ) (1,056,578 ) (442,182 ) (2,099,663 ) Warrants issued in connection with Peace Oil acquisition (Note I) - (368,000 ) - (368,000 ) Net gain/(loss) on revaluation of warrant liability (Note D) - 2,004,720 1,354,680 (431,261 ) Financing (expense) income, net (516,557 ) 15,472 (1,278,614 ) (1,060,306 ) (4,281,146 ) Gain on sale of Peace Oil (Note C) - 3,098,554 - 3,098,554 Loss from operations, before income taxes and minority interest (2,044,852 ) (210,528 ) (3,099,041 ) (6,276,929 ) (31,435,438 ) - - Provision for income taxes - - (991,538 ) - (991,538 ) Loss before minority interest (2,044,852 ) (210,528 ) (4,090,579 ) (6,276,929 ) (32,426,976 ) - Loss applicable to minority interest - - - 1,119,027 3,679,096 Loss available to common shareholders $ (2,044,852 ) $ (210,528 ) $ (4,090,579 ) $ (5,157,902 ) $ (28,747,880 ) - - Other comprehensive (loss): foreign currency translation (loss) (368,548 ) (4 ) (409,142 ) 337,552 (255,542 ) Comprehensive income (loss) $ (2,413,400 ) $ (210,532 ) $ (4,499,721 ) $ (4,820,350 ) $ (29,003,422 ) - - Income (loss) per common share - basic $ (0.07 ) $ (0.01 ) $ (0.14 ) $ (0.19 ) $ (1.10 ) - diluted $ (0.07 ) $ (0.01 ) $ (0.14 ) $ (0.19 ) $ (1.10 ) Weighted average shares outstanding - basic 28,970,430 27,439,271 29,718,110 26,925,668 26,142,525 - diluted 28,970,430 27,439,271 29,718,110 26,925,668 26,142,525 See accompanying footnotes to unaudited condensed consolidated financial statements 4 SURGE GLOBAL ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF IN STOCKHOLDERS' EQUITY FOR THE PERIOD FROM JANUARY 1, 2005 (DATE OF INCEPTION OF DEVELOPMENT STAGE) THROUGH SEPTEMBER 30, 2007 (UNAUDITED) Preferred Stock Shares Preferred Stock Amount Common Stock Shares Common Stock Amount Additional Paid-in Capital Deferred Compensation Common Stock Subscription Foreign Currency Translation Adjustment (Restated) Accumulated Deficit during Development Stage Accumulated Deficit Total Balance at January 1, 2005 - $ - 23,367,097 $ 23,367 $ 18,996,881 $ (7,020,985 ) $ - $ - $ - $ (12,337,512 ) $ (338,248 ) Issuance of common stock in February 2005 in exchange for stock options exercised at $0.25 per share - - 100,000 100 24,900 - 25,000 Issuance of common stock in August 2005 in exchange for cash, net of costs and fees at $1.00 per share - - 300,000 300 299,700 - 300,000 Issuance of common stock in August 2005 in exchange for conversion of convertible notes payable at $1.00 per share - - 1,675,000 1,675 1,673,325 - 35,000 - - - 1,710,000 Issuance of common stock in October 2005 in exchange for convertible notes converted in August 2005 - - 35,000 35 34,965 - (35,000 ) - Issuance of common stock in November 2005 in exchange for cash, net of costs and fees at $1.00 per share - - 800,000 800 799,200 - 800,000 Beneficial conversion feature in connection with issuance of convertible notes payable - 1,022,492 - 1,022,492 Value of warrants attached to convertible notes payable - 629,192 - 629,192 Foreign currency translation adjustment - (185,414 ) - - (185,414 ) Amortization of deferred compensation - 3,039,038 - 3,039,038 Valuation of warrant liabilities in connection with private placement (2,245,100 ) (2,245,100 ) See accompanying footnotes to unaudited condensed consolidated financial statements 5 SURGE GLOBAL ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF IN STOCKHOLDERS' EQUITY (Continued) AND FOR THE PERIOD FROM JANUARY 1, 2005 (DATE OF INCEPTION OF DEVELOPMENT STAGE) THROUGH SEPTEMBER 30, 2007 (UNAUDITED) Preferred Stock Shares Preferred Stock Amount Common Stock Shares Common Stock Amount Additional Paid-in Capital Deferred Compensation Common Stock Subscription Foreign Currency Translation Adjustment (Restated) Accumulated Deficit during Development Stage Accumulated Deficit Total Other stock options awards granted pursuant to employment agreement - 202,418 - 202,418 Increase in value of investment in Signet Energy, Inc. - 6,890,785 - 6,890,785 Net loss - (8,731,209 ) - (8,731,209 ) Balance at December 31, 2005 - - $ 26,277,097 $ 26,277 $ 28,328,758 $ (3,981,947 ) $ - $ (185,414 ) $ (8,731,209 ) $ (12,337,512 ) $ 3,118,954 Reverse of unamortized deferred compensation upon adoption of SFAS 123R - (3,981,947 ) 3,981,947 - Issuance of common stock in April 2006 in exchange for cash, net of costs and fees at $1.50 per share - - 1,200,000 1,200 1,798,800 - 1,800,000 Shares returned and cancelled in June 2006 related to the acquisition of Phillips & King International Inc. during August 2000 - - (450,000 ) (450 ) 450 - Issuance of common stock in June 2006 in exchange for convertible notes in subsidiary - - 160,000 160 178,456 - 178,616 Issuance of common stock in July 2006 in exchange for stock options exercised at $0.25 per share - - 400,000 400 99,600 - 100,000 Issuance of common stock in November 2006 in exchange for cash, net of costs and fees at $0.45 per share - - 3,000,000 3,000 1,347,000 - 1,350,000 Conversion of warrant liability upon registration of warrants in May 2006 - 3,787,861 - 3,787,861 See accompanying notes to unaudited condensed consolidated financial information 6 SURGE GLOBAL ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF IN STOCKHOLDERS' EQUITY (Continued) AND FOR THE PERIOD FROM JANUARY 1, 2005 (DATE OF INCEPTION OF DEVELOPMENT STAGE) THROUGH SEPTEMBER 30, 2007 (UNAUDITED) Preferred Stock Shares Preferred Stock Amount Common Stock Shares Common Stock Amount Additional Paid-in Capital Deferred Compensation Common Stock Subscription Foreign Currency Translation Adjustment (Restated) Accumulated Deficit during Development Stage Accumulated Deficit Total Valuation of warrant liabilities in connection with private placement - (3,420,900 ) - (3,420,900 ) Gain on Investment - 4,147,556 - 4,147,556 Conversion to Equity Method - 3,133,622 - 3,133,622 Employee stock option expense - 4,138,639 - 4,138,639 Other stock option awards granted pursuant to employment agreement - 640,491 - 640,491 Foreign currency translation adjustment - 339,014 - - 339,014 Net loss - (15,926,093 ) - (15,926,093 ) Balance at December 31, 2006 - $ - 30,587,097 $ 30,587 $ 40,198,386 $ - $ - $ 153,600 $ (24,657,302 ) $ (12,337,512 ) $ 3,387,760 Issuance of common stock in January 2007 in exchange for stock options exercised at $0.24 per share - - 383,333 383 91,483 - 91,867 Employee stock option expense - 1,188,803 - 1,188,803 Reclass warrant liability to APIC per EITF 00-19-2 - 2,309,400 - 2,309,400 Gemini note conversion (2,000,000 ) (2,000 ) (898,000 ) (900,000 ) Peace Oil acquisition warrants 368,000 368,000 Beneficial conversion feature in connection with issuance of convertible notes payable 1,076,575 1,076,575 Foreign currency translation adjustment - (409,142 ) - - (409,142 ) Net loss - (4,090,579 ) - (4,090,579 ) Balance at September 30, 2007 - $ - 28,970,430 $ 28,970 $ 44,334,647 $ - $ - $ (255,542 ) $ (28,747,880 ) $ (12,337,512 ) $ 3,022,682 See accompanying notes to unaudited condensed consolidated financial information 7 SURGE GLOBAL ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 JANUARY 1, 2005 (DATE OF INCEPTION OF DEVELOPMENT STAGE) THROUGH SEPTEMBER 30, 2007 (UNAUDITED) For the period January 1, 2005 (date of inception of development For the Nine Months Ending stage) through September 30 September 30, 2007 2006 2007 Cash flows from operating activities: Net Loss $ (4,090,580 ) $ (5,157,902 ) $ (28,747,881 ) Adjustments to reconcile net loss to net cash (used in )operating activities: Gain on Peace Oil transaction, net of tax 2,107,016 - 2,107,016 Minority interest - 1,119,027 3,679,096 Share of affiliate loss 1,056,578 442,182 2,099,663 Depreciation and amortization 6,432 374,900 454,090 Impairment - - 6,321,016 Amortization and write-off of debt discount - beneficial conversion feature of convertible debenture - - 1,022,492 Amortization and write-off of discount attributable to warrants - 3,628,971 629,192 Non cash compensation 1,188,803 6,170,350 Amortization of deferred compensation costs - - 3,039,038 Gain/loss on revaluation of warrant liability - (1,354,680 ) 431,261 Warrant expense 368,000 - 368,000 Interest on Gemini 230,000 - 230,000 Beneficial conversion feature in connection with issuance of convertible notes payable 900,808 - 900,808 Debt discount - 817,944 1,010,679 Founders stock - - 4,265,640 Increase/decrease in: Other receivable (4,787 ) 290,867 (132,883 ) Prepaid expense (17,797 ) (25,647 ) (68,267 ) Other assets - 80,958 80,958 Accounts payable and accrued liabilities 147,095 (60,923 ) 607,697 Net cash used in operating activities (2,322,464 ) (2,082,357 ) (7,104,259 ) Cash flows from investing activities: Restricted cash deposit (1,380,000 ) - (1,380,000 ) Purchase of property and equipment (12,949 ) (72,748 ) (110,636 ) Deposits - (9,913 ) (9,913 ) Capital expenditures in oil and gas properties - (1,311,259 ) (11,768,933 ) Asset retirement obligation - - 51,273 Oil leases - - 6,314,820 Disposition of Peace Oil 13,379,994 - 13,379,994 Deduct June 2006 Signet cash balance (5,626,405 ) (5,626,405 ) Net cash used in investing activities 11,987,045 (7,020,325 ) 850,200 Cash flows form financing activities Proceeds from the sale of common stock and stock subscription, net of costs and fees - 1,800,000 4,250,000 Proceeds from exercise of options 91,868 100,000 91,868 Proceeds from equity to debt conversion 250,000 - 250,000 Repayment of Peace notes payable (5,035,406 ) - (5,035,406 ) Net (payments for) proceeds from Joint Venture Partner cash call obligations - - 125,000 Proceeds from convertible debentures - - 1,710,000 Proceeds from note payable, gross - - 10,421,933 Proceeds from Signet stock, net of costs and fees - - 1,769,602 Share Issuance costs - - (124,987 ) Deferred financing costs - - (1,208,375 ) Net cash provided by financing activities (4,693,538 ) 1,900,000 12,249,635 Effect of exchange rates on cash and cash equivalents (409,143 ) 266,613 (66,538 ) Net (decrease) increase in cash and cash equivalents 4,561,900 (6,936,069 ) 5,929,038 Cash and cash equivalents at the beginning of the year 1,527,073 8,111,945 159,935 Cash and cash equivalents at the end of the year $ 6,088,973 $ 1,175,876 $ 6,088,973 See accompanying notes to unaudited condensed consolidated financial information 8 SURGE GLOBAL ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 JANUARY 1, 2005 (DATE OF INCEPTION OF DEVELOPMENT STAGE) THROUGH SEPTEMBER 30, 2007 (UNAUDITED) For the period from January 1, 2005 (date of inception of development For the Nine Months Ending stage) through September 30 September 30, 2007 2006 2007 Supplemental Disclosures of Cash Flow Information: Cash paid during the period for interest 181,629 - 181,629 Cash paid during the period for taxes - - - Supplemental Disclosures of Non-Cash Transactions: Amortization of debt discount - beneficial conversion feature of convertible debenture 900,808 - 908,808 Amortization of discount attributable to warrants - - 629,192 Stock options pursuant to employment agreement 1,188,803 - 6,170,350 Amortization of deferred compensation costs - 3,628,971 3,039,038 Loss on revaluation of warrant liability (Note D) - (1,354,680 ) 431,261 Common stock issued in exchange for convertible notes payable - - 1,710,000 Redeemable preferred stock issued in connection with the Peace Oil acquisition (Note C) 10,081,000 - 10,081,000 See accompanying notes to unaudited condensed consolidated financial information 9 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE A - SUMMARY OF ACCOUNTING POLICIES General The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Accordingly, the results from operations for the nine-month period ended September 30, 2007, are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated December 31, 2006 financial statements and footnotes thereto included in the Company's Form 10-KSB. Business and Basis of Presentation The consolidated financial statements include the accounts of Surge Global Energy, Inc., Signet Energy, Inc., (formerly Surge Global Energy (Canada), Ltd.), and Cold Flow Energy ULC, Peace Oil Corp. (see Note C) and 1294697 Alberta Ltd., (collectively the “Company”). As previously reported and as of July 7, 2006, we deconsolidated Signet Energy, Inc. (formerly Surge Global Energy (Canada) Ltd.) from our consolidated financial statements (See Note B - Investment in Andora for further discussion). In January 2005, as a result of the Company disposing of its tobacco wholesale business in December 2004, and restructuring its management and ownership, the Company began implementing plans to establish an oil and gas development business. As a result, the Company is a development stage enterprise, as defined by Statement of Financial Accounting Standards No. 7 (“SFAS 7”) and is seeking to explore the acquisition and development of oil and gas properties in the United States, Canada and Argentina. From its inception of development stage through the date of these financial statements, the Company has not generated any revenues and has incurred significant operating expenses. Consequently, its operations are subject to all risks inherent in the establishment of a new business enterprise. For the period from inception of development stage through September 30, 2007, the Company has accumulated losses of $28,747,880. Reclassification Certain reclassifications have been made to conform to prior periods’ data to the current presentation. These reclassifications had no effect on reported losses. Revenue Recognition For revenue from product sales, the Company recognizes revenue in accordance with Staff Accounting Bulletin No. 104, Revenue Recognition ("SAB104"), which superceded Staff Accounting Bulletin No. 101, Revenue Recognition in Financial Statements ("SAB101"). SAB 101 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured. Determination of criteria (3) and (4) are based on management’s judgments regarding the fixed nature of the selling prices of the products delivered and the collectibility of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. 10 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) SAB 104 incorporates Emerging Issues Task Force 00-21 ("EITF 00-21"), Multiple-Deliverable Revenue Arrangements. EITF 00-21 addresses accounting for arrangements that may involve the delivery or performance of multiple products, services and/or rights to use assets. The effect of implementing EITF 00-21 on the Company's consolidated financial position and results of operations was not significant. Adoption of New Accounting Pronouncements Warrants issued in conjunction with equity financing were accounted for under the Emerging Issues Task Force FSP (“EITF”) Issue No. 00-19, “Accounting for Derivative Financial Instruments Indexed to and Potentially Settled in a Company's Own Stock”. In December 2006, the FASB approved FSP EITF 00-19-2, “Accounting for Registration Payment Arrangements”, which establishes the standard that contingent obligations to make future payments under a registration rights arrangement shall be recognized and measured separately in accordance with Statement 5 and FASB Interpretation No.14, "Reasonable Estimation of the Amount of a Loss". The Company has evaluated the effect of how FSP EITF 00-19-2 and FSP EITF Topic D-98 affected these accompanying financial statements. In adopting FSP EITF 00-19-2 accounting pronouncement on January 1, 2007, the Company reclassified $2,309,400 of the warrant liability to stockholders' equity (additional paid in capital). In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” SFAS 159 permits entities to choose to measure many financial instruments, and certain other items, at fair value. SFAS 159 applies to reporting periods beginning after November 15, 2007. The adoption of SFAS 159 is not expected to have a material impact on the Company’s financial condition or results of operations. Oil and Gas Properties The Company follows the full cost accounting method to account for the costs incurred in the acquisition, exploration, exploitation, development and production of oil and gas reserves. All costs, including internal costs, directly related to acquisition, exploration, exploitation and development activities, are capitalized as oil and gas property costs. The capitalized costs of oil and gas properties, excluding unevaluated or unproven properties, are amortized using a unit-of-production method based on estimated proved recoverable oil and gas reserves. Amortization of unevaluated property costs begins when the properties become proved or their values become impaired. Impairment of unevaluated prospects is assessed based on management’s intention with regard to future exploration and development of individually significant properties and the ability of the Company to obtain funds to finance such exploration and development. The Company anticipates its unevaluated property costs to remain as unevaluated for no longer than two years. Under full cost accounting rules for each cost center, capitalized costs of evaluated oil and gas properties, including asset retirement costs, less accumulated amortization and related deferred income taxes, may not exceed an amount (the “cost ceiling”) equal to the sum of (a) the present value of future net cash flows from estimated production of proved oil and gas reserves, based on current economic and operating conditions, discounted at 10%, plus (b) the cost of properties not being amortized, plus (c) the lower of cost or estimated fair value of any unproved properties included in the costs being amortized, less (d) any income tax effects related to differences between the book and tax basis of the properties involved. If capitalized costs exceed this limit, the excess is charged to earnings. Given the volatility of oil and gas prices, it is reasonably possible that the estimate of discounted future net cash flows from proved oil and gas reserves could change in the near term. If oil and gas prices decline in the future, even if only for a short period of time, it is possible that additional impairments of oil and gas properties could occur. In addition, it is reasonably possible that additional impairments could occur if costs are incurred in excess of any increases in the present value of future net cash flows from proved oil and gas reserves, or if properties are sold for proceeds less than the discounted present value of the related proved oil and gas reserves. 11 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Investment in unconsolidated subsidiaries Investments in unconsolidated subsidiaries with less than a 20% voting interest are generally accounted for under the cost method.Investee entities that the Company can exercise significant influence, but not control, are accounted for under the equity method of accounting. Whether the Company exercises significant influence with respect to an investee depends on an evaluation of several factors, among others, representation of the investee’s board of directors and ownership level, generally 20% to 50% interest in the voting securities of the investee including voting rights associated with the Company’s holdings in common, preferred and other convertible instruments in the investee. Under the equity method of accounting, the Company’s share of the earnings or losses of these investees is included in the equity income (loss) section of the consolidated statements of operations. A loss in value of an investment that is other than a temporary decline is recognized as a charge to operations. Evidence of a loss is value might include, but would not necessarily be limited to, absence of an ability to recover the carrying amount of the investment or inability of the investee to sustain an earnings capacity that would justify the carrying amount of the investment. Financial Instruments We carry our financial instruments including cash and equity securities at their estimated fair values. The fair values of our securities are based on prices quoted in active markets. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Liquidity As shown in the accompanying unaudited condensed consolidated financial statements, the Company incurred net loss fromoperations of $4,090,579 and $5,157,902 for the nine months ended September 30, 2007 and for the nine months ended September 30, 2006, respectively. The Company's current assets, on a consolidated basis, exceeded its current liabilities by $4,504,202 as of September 30, 2007. Sales of Subsidiary Stock Securities and Exchange Commission ("SEC") Staff Accounting Bulletin No. 51, "Accounting for Sales of Stock by a Subsidiary" (“SAB 51”), provides guidance on accounting for the effect of issuances of a subsidiary's stock on the parent's investment in that subsidiary. SAB 51 allows registrants to elect an accounting policy of recording such increases or decreases in a parent's investment (SAB 51 credits or charges, respectively) either in income or in stockholders' equity. In accordance with the election provided in SAB 51, we adopted a policy of recording such SAB 51 credits or charges directly to "additional paid-in capital" in stockholders' equity. 12 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE B - INVESTMENT IN ANDORA History On February 25, 2005, the Company formed a Canadian subsidiary initially named Surge Global Energy (Canada) Ltd., which entered into a Farmout Agreement (the”Farmout Agreement”) with Deep Well Oil & Gas, Inc. ( ”Deep Well”) and Northern Alberta Oil, Ltd., ( “NAOL”) . The Farmount Agreement provided that the Company was initially obligated to drill two test wells on the Sawn Lake Property located in Northern Alberta, Canada and to drill a total of ten wells to perfect all rights. At the time, the Company was also obligated to issue one third of its outstanding common stock on a fully diluted basis after the two test wells were producing. Surge Global Energy (Canada) Ltd., was a wholly-owned subsidiary of the Company until November 15, 2005. On November 15, 2005, the Company distributed 5,100,000 shares of the subsidiary’s common stock to its founders, and 7,550,000 shares of Signet common stock to Deep Well and NAOL in exchange for leases of oil and gas properties. The subsidiary was renamed Signet Energy, Inc. (“Signet”) in November 2005 in conjunction with the subsidiary’s financing activity. Signet became a minority owned subsidiary with the Company retaining a 77.3% voting control of Signet at December 31, 2005 pursuant to a voting trust agreement. In July 2006, Signet completed a private placement transaction, and as a result of the financing and our election to not participate, our voting interest in Signet was reduced to 47.15% (fully diluted voting interest of 35.14% which assumes the exercise of all outstanding warrants and options and the conversion of all convertible debt). Per the terms of the November 15, 2005 Voting Trust Agreement, voting control of the 7,550,000 Deep Well shares terminated which reduced Surge voting control to 29.31% as of February 25, 2007 (fully diluted voting interest of 21.84%). The Company originally paid a total of $2,000,000 in 2005 to Deep Well and NAOL for the Sawn Lake lease rights and in addition issued 7,550,000 shares of Signet common stock in place of one third of the Company’s shares to perfect the rights under the Farmout Agreement and to settle all claims with Deep Well and NAOL. The Signet shares were valued at $6,314,820 for financial statement purposes pursuant to SAB51. 2006 Deconsolidation In July 2006, Signet increased its outstanding shares following the completion of a CDN$18,990,000 financing. As of July 6, 2006, Signet’s management and various other investors owned 52.85% of Signet’s common stock to reduce Surge’s outstanding voting security interest to less than 50%. Based upon this reduction in ownership, Surge determined that it no longer has the legal power to control the operating policies and procedures of Signet and deconsolidated Signet from its consolidated financial statements during the fiscal quarter ending September30, 2006. Due to the change in influence on Signet’s operations, Surge has reflected its Signet operations as an equity investment using the 27.30% equity interest effective for the year ended December 31, 2006 as well as for the nine months ended September 30, 2007. Considering the less than 50% interest in Signet as of July 6, 2006, effective July 6, 2006, the Company has recorded the investment in Signet using the equity method of accounting. Upon deconsolidation, the Company valued the Signet investment at $11,936,000 which resulted in a gain of $4,148,000 which was recorded to the investment account with a corresponding credit to additional paid in capital. 2006 Impairment Signet is a pre-production stage development enterprise whose sole activity is the delineation and development of an oil sand resource at its Sawn Lake property. Signet has drilled, completed and production tested three horizontal wells on the Sawn Lake property. The objective of these wells was to determine the feasibility of conventional oil production from the property oil sands resource, which feasibility was not established by the production test. As a result of these factors, management recorded an impairment charge of $6,296,016 for the year ended December 31, 2006. 13 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) For the year ended December 31, 2006, Surge charged operations for $1,043,085 representing Surge's 27.30% share of Signet's loss. Both the impairment charge and share of Signet’s loss were reflected as a reduction to the Signet investment. The net investment in Signet at December 31, 2006 was $4,597,217 representing the Company’s 27.3% share of Signet’s December 31, 2006 net equity. For the nine months ended September 30, 2007, Surge charged operations for $447,977 representing Surge's 27.30% share of Signet's loss, which was reflected as a reduction to the Signet investment. The net investment in Signet at September 30, 2007 was $4,149,240 representing the Company’s 27.3% share of Signet’s September 30, 2007 net equity. In December 2006, beyond working interests earned to date, the right to earn additional working interests in the Sawn Lake property acreage effectively ended. These rights expired as the drilling results and lack of cold flow to date on the property did not justify further horizontal development wells as required by the Farmout Agreement. Accordingly, an amendment to the Farmout Agreement to drill vertical delineation wells to earn additional working interests in the property was sought but not granted by Deep Well. In addition, in December 2006, Deep Well notified Signet that it was questioning Signet’s earnings on 12 of the total 18 sections claiming Signet failed to properly complete the well by not conducting the production testing as reasonably required under the Farmout Agreement. As Signet obtains financing in the future, the Company may sustain additional dilution to its equity interest in Signet which may also result in further impairment. Equity Method As described above, the Company uses the equity method to account for its investment in Signet effective July 6, 2006. Under the equity method of accounting, the Company's share of net income (loss) from Signet is reflected as an increase (decrease) in its investment accounts and is also recorded as equity loss from affiliates. Andora Agreement On September 19, 2007, Signet completed the proposed business combination of Signet and Andora Energy Corporation ("Andora") (the “Combination”). As part of the Combination, each of the issued and outstanding shares of common stock of Signet was exchanged for 0.296895028 shares of common stock of Andora.The Company held 11,550,000 shares of common stock of Signet which were exchanged for approximately 3,429,138 shares of common stock of Andora representing approximately 5.78% of the fully diluted shares of Andora. Approximately 2,127,616 shares of common stock of Andora received by Surge were placed in an escrow account pursuant to an agreement with Valiant Trust Company, Andora and Signet.In connection with the Dynamo litigation claim, Andora is entitled to recover a claim from the Company pursuant to a judgment of a court of competent jurisdiction and after exhausting all appeals. After satisfying any judgment award, any remaining escrowed shares will be distributed to the Company upon a joint written notice from Andora and the Company to Valiant. Andora is an oil and gas company owned 55.4% by Pan Orient Energy Corp., a Canadian energy company listed on the TSX Venture Exchange.According to Andora’s publicly available information, Andora’s assets include various percentage interests in 84 sections of oil sands permits and a gross overriding royalty on various interests held by Deep Well Oil and Gas Inc. (“Deep Well”), all located in the Sawn Lake heavy oil project area of Alberta, Canada, as well as a 2.4% net gross overriding royalty (3% of an 80% working interest) on interests in the thickest net oil pay sections of the pool, which is payable by Deep Well. Perez was on the Board of Directors of Signet and was also a stockholder of Signet.Mr. Perez’s 850,000 shares of common stock of Signet were exchanged for approximately 252,361 shares of common stock of Andora. 14 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) In accordance with FASB issued SFAS No. 153, “Exchanges of Nonmonetary Assets—an amendment of APB Opinion No. 29,” Surge is required to measure the value of assets exchanged in the non-monetary transaction by using the net book value of the asset relinquished since the exchange was deemed to not have commercial substance.Accordingly, Surge will not recognize a gain or loss on the conveyance of Signet shares into Andora shares.Since the Combination will not have a material impact on Surge's financial position, the presentation of an Unaudited Pro forma Condensed Consolidated Balance Sheet has been excluded. NOTE C - INVESTMENT IN PEACE OIL On November 30, 2006, the Company entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”) with Cold Flow Energy ULC, a corporation incorporated under the laws of Alberta, Canada (“Cold Flow”), Peace Oil Corp., a corporation incorporated under the laws of Alberta, Canada (“Peace Oil”), and shareholders of Peace Oil (the “Target Shareholders”). Cold Flow is a wholly owned subsidiary of the Company. Pursuant to the terms of the Stock Purchase Agreement, Cold Flow purchased all of the issued and outstanding shares of the capital stock of Peace Oil (the “Acquisition”) for a total purchase price of CDN$16,350,000, which consisted of CDN$6,350,000 in cash and an aggregate of 8,965,390 exchangeable shares of preferred stock of Cold Flow (the “Exchangeable Shares”). On December 4, 2006, Cold Flow delivered an initial deposit of CDN$150,000, which deposit and any interest earned thereon was deducted from the cash portion of the purchase price. Since completion of the Acquisition was extended beyond January 18, 2007, Cold Flow made an additional deposit of CDN$450,000 into escrow prior to January 18, 2007, which additional deposit and any interest earned thereon was deducted from the cash portion of the purchase price. On March 2, 2007, the Company completed the Acquisition of Peace Oil. In connection with the closing of the Acquisition, the parties amended the Stock Purchase Agreement on March 2, 2007 to modify the total purchase price by CDN$270,000 to CDN$16,620,000 to retire CDN$250,000 in shareholder loans and reimburse Peace Oil for CDN$20,000 in legal fees incurred with the Acquisition. On March 2, 2007, the Company made an additional deposit of CDN$420,000, which additional deposit and any interest earned thereon was deducted from the cash portion of the purchase price to total CDN$1,020,000 in deposits. CDN$5,600,000 of the cash portion of the purchase price is now payable in promissory notes issued by Cold Flow in favor of 1304146 Alberta Ltd., which is an entity formed by the shareholders of Peace Oil, with CDN$4,000,000 in secured notes and CDN$1,600,000 as an unsecured note. As a result of the acquisition, Peace Oil became a wholly owned subsidiary of Cold Flow. Pursuant to the Stock Purchase Agreement, the Company, Cold Flow, and Olympia Trust Company of Canada entered into a Voting and Exchange Trust Agreement on the closing date and the Company and Cold Flow entered into a Support Agreement on the closing date (collectively with the Stock Purchase Agreement, the “Acquisition Agreements”). The Acquisition Agreements provide that each of the 8,965,380 Exchangeable Shares are exchangeable into two shares of the Company’s common stock at any time from the closing until five years after the closing. In addition, the Company may redeem all of the then outstanding Exchangeable Shares at any time on or after the third anniversary of the closing date at a redemption price equal to the sum of the market price of two shares of the Company’s common stock plus all declared but unpaid dividends payable to the Exchangeable Shares. As part of the Peace Oil transaction, on March 2, 2007 we also issued a warrant to purchase 1,000,000 shares of our common stock to 1304146 Alberta Ltd. at an exercise price per share of $1.00 per share contingent upon the Company completing the final secured note payable of CDN$4,000,000on June 28, 2007 . The warrant is exercisable in cash or by net issue exercise and has a term of three years from the date of issuance. 15 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) As provided by the Stock Purchase Agreement, the Company filed an amended registration statement on Form SB-2 with the SEC on July 27, 2007 registering the shares of the Company’s common stock issuable upon exchange of the Exchangeable Shares for resale by the Peace Oil shareholders. The registration statement was declared effective on August 3, 2007. In addition, the Stock Purchase Agreement provides for representations and warranties, and indemnification provisions typical of transactions involving the acquisition of a privately held company. The Acquisition of Peace Oilwas accounted for using the purchase method in accordance with SFAS 141, “Business Combinations.” The value of the Company's common stock issued as a part of the Acquisition was determined based on the most recent price of the Company's common stock on the day immediately preceding the announcement date. The results of operations for Peace Oil have been included in the Consolidated Statements of Operations since the date of Acquisition. The components of the purchase price were as follows: Redeemable Preferred shares $ 8,654,700 Cash 880,613 Notes Payable 4,848,798 Direct acquisition costs 44,673 Total purchase price $ 14,428,784 In accordance with Financial Accounting Standard (SFAS) No. 141, Business Combinations, the total purchase price was allocated to the estimated fair value of assets acquired and liabilities assumed. The fair value of the assets acquired was based on management's best estimates. The purchase price was allocated to the fair value of assets acquired and liabilities assumed as follows: Current assets $ 302,089 Investment in Peace Oil 14,443,011 Liability assumed- cash advances from joint venture (316,316 ) Net assets acquired $ 14,428,784 Peace Oil and 1304146 Alberta Ltd. entered into a Royalty Agreement dated March 2, 2007 ("Royalty Agreement") that provides for the security interest for the payment of CDN$4,000,000 of the purchase price in the Acquisition. In the Royalty Agreement, Peace Oil granted to 1304146 Alberta Ltd. a non-convertible absolute gross overriding royalty, which comprises an interest in the petroleum substances in the lands of Peace Oil in the Red Earth area of Alberta. The gross volume of petroleum substances comprising the overriding royalty is quantified as follows: for crude oil, 50% of the gross monthly production of crude oil produced from each oil well; for natural gas, 50% of the gross monthly production of natural gas produced from each gas well; and for all other petroleum substances, 50% of the gross monthly production thereof from each well. All security interests and the Royalty Agreements will be extinguished upon payment of CDN$4,000,000. On June 28, 2007, Surgecompleted an Agreement of Purchase and Sale (the “Agreement”) with Peace Oil and North Peace Energy Corp., a Canadian oil sands company listed on the TSX Venture Exchange (“North Peace”) in connection with the sale of certain assets of Peace Oil to North Peace (the “North Peace Transaction”), including Peace Oil’s undivided 30% working interest in 135 square miles (86,400 acres) of oil sands leases in the Red Earth area of Alberta, Canada (the “Red Earth Leases”). The aggregate consideration for the North Peace Transaction was approximately CDN$20,000,000, subject to an adjustment limited to CDN$250,000 within six months of the closing date as set forth in the Agreement. The Transaction consideration consists of approximately CDN$15,000,000 in cash, including a CDN$4,500,000 deposit and CDN$5,000,000 in common shares of North Peace at a price of CDN$2.20 per share. The common shares to be issued in the North Peace Transaction will be subject to a contractual one-year hold period and will represent approximately 4.87% of the fully diluted shares of North Peace. 16 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) As part of the Agreement, Peace Oil and North Peace made certain representations and warranties to each other and agreed to indemnify the other for certain losses provided therein. In addition, Surge agreed to guarantee and be jointly and severally liable for Peace Oil’s obligations and liabilities under the Agreement. As part of the Agreement, Surge, Peace Oil and North Peace entered into a binding Letter Agreement in connection with the Transaction.Peace Oil is an indirect wholly-owned subsidiary of Surge. Peace Oil and North Peace were parties to a Joint Venture Agreement dated December2005 (“Joint Venture Agreement”) to develop and exploit the Red Earth Leases. The Joint Venture Agreement provided that Peace Oil and North Peace were to hold 30% and 70% working interests in the Red Earth Leases, respectively. Upon closing of the Transaction, North Peace obtained all of Peace Oil’s interest in the Red Earth Leases. Investment in North Peace Energy As a result of the Peace Oil sale to North Peace, we own 2,270,430 common shares of North Peace which represents 4.87% of the fully diluted shares of North Peace as of September 30, 2007. During the nine months ended September 30, 2007, the Company has recorded a gain of $3,098,554 related to the sale of Peace Oil. Pro Forma Information The following pro forma unaudited financial information has been prepared by management ofthe Company in order to present consolidated financial results of operations of the Company as to give effect to the loss of control and significant influence of Signet (including the Andora Agreement “Non-Monetary Share Exchange”)and the sale of Peace Oil. The pro forma condensed consolidated statement of losses for the nine months ended September 30, 2007 and the nine months ended September 30, 2006 present pro forma results had the transactions taken place at January 1, 2005. The pro forma information is based on historical financial statements giving effect to the loss of control and significant influence of Signet using the cost methodof accounting and the sale of Peace Oil .The unaudited pro forma financial information is not necessarily indicative of the actual results of operations or the financial position which would have been attained had the acquisitions been consummated at either of the foregoing dates or which may be attained in the future. For the nine months ended September 30, 2007 For the nine months ended September 30, 2006 For the period from January 1, 2005 through September 30, 2007 Net Loss - (as reported) $ (4,090,579 ) $ (5,157,902 ) $ (28,747,880 ) Adjustments: Gain on sales of Peace Oil (3,098,554 ) (3,098,554 ) Income tax provision on sale of Peace Oil 991,538 991,538 Loss in Signet prior to deconsolidation 2,026,122 7,014,937 Loss applicable to minority interest - (1,119,027 ) (3,679,096 ) Equity losses from affiliate 1,056,578 442,182 2,099,663 Net Loss - pro forma $ (5,141,017 ) $ (3,808,625 ) $ (25,419,392 ) Loss per common share - Pro forma (basic and diluted) $ (0.17 ) $ (0.14 ) $ (0.97 ) 17 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE D - WARRANT LIABILITY November 2005 Private Placement In November 2005, the Company completed a private placement which resulted in gross proceeds of $800,000. In connection with this private placement, the Company sold 800,000 shares of common stock at a price of $1.00 per share and issued warrants to purchase up to 1,600,000 shares of common stock. The warrants have a 3 to 5 year term and an exercise price ranging from equal to $1.00 to $1.45. Since the warrants are subject to certain registration rights, the Company recorded a warrant liability at grant date, totaling $2,245,100, in accordance with EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock”. The registration rights provide for the Company to file with the SEC a registration statement covering the resale of all of the securities issued in connection with the private placement. The registration statement was filed with theSECon December 30, 2005 and an amended registration statement was filed on May 5, 2006. The Company was required to have received an effective registration no later than May 15, 2006. The Company valued the warrants using the Black-Scholes option pricing model, applying a life of 3 to year 5 years, a risk free interest rate of 4.42% to 4.54%, an expected dividend yield of 0%, a volatility of 205% and a deemed fair value of common stock of $1.22 to $1.55 which was the closing price of the Company’s common stock on November 14, 2005and November 30, 2005, respectively. In accordance with SFAS 133 “Accounting for Derivative Instruments and Hedging Activities”, the Company revalued the warrants at December 31, 2005 using the Black-Scholes option pricing model. Assumptions regarding the life, the expected dividend yield and volatility were left unchanged but the Company did apply a risk free interest rate of 4.35%, a volatility of 200% and a deemed fair value of common stock of $1.45, which was the closing price of the Company’s common stock on December 31, 2005. The difference of $70,900 between the fair value of the warrants as of December 31, 2005 and the previous valuation as of November 2005 has been recorded as a gain on revaluation of warrant liability, and included in the consolidated financial statements for the year ended December 31, 2005. At September 30, 2006, the Company revalued the warrants using the Black-Scholes option pricing model. Assumptions regarding the life, the expected dividend yield was left unchanged but the Company did apply a risk free interest rate of 4.60%, a volatility of 155% and a deemed fair value of common stock of $0.71, which was the weighted average closing price based on trading volume of the Company’s common stock during the month of September 30, 2006. The increase of $1,354,680 in the fair value of the warrants at September 30, 2006 from the previous valuation at December 31, 2005 has been recorded as a loss on revaluation of warrant liability for the nine months ended September 30, 2006. November 2006 Private Placement In November 2006, the Company completed a private placement which resulted in gross proceeds of $1,350,000. In connection with this private placement, the Company also issued warrants to purchase an aggregate of 3 million shares of the Company’s common stock at an exercise price of $0.60 per share and a 5 year term as well as warrants to purchase an aggregate of 3 million shares of the Company’s common stock at an exercise price of $0.50 per share with a six month term. The warrant exercise price is subject to a weighted average anti-dilution adjustment if the Company issues any shares of common stock for a consideration per share below the exercise price then in effect. 18 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Concurrently, the Company entered into a Registration Rights Agreement with each of the purchasers. Pursuant to its terms, the Company agreed to file a registration statement to cover the resale of the shares of common stock and the shares underlying the warrants within 30 days of the agreement and to cause such registration statement to be declared effective by the SEC within 120 days of the agreement. The Company filed the registration statement on December 20, 2006. The Company withdrew the registration statement on June 28, 2007. The Company failed to cause the registration statement to be declared effective by the SEC within the effective deadline pursuant to the agreement, and, as a result, the Company is obligated to pay to each holder an amount in cash, as partial liquidated damages and not as a penalty, equal to 2.0% of the aggregate purchase price paid by such holder pursuant to the Securities Purchase Agreement for any registrable securities then held by such holder. Since the warrants are subject to certain registration rights, the Company recorded an initial warrant liability at grant date in accordance with EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock”. The warrant liability has subsequently been recalculated using the closing price of the Company’s common stock as of December 31, 2006 of $0.57. The Company valued the warrants using the Black-Scholes option pricing model, applying a life of six months to 5 years, a risk free interest rate of 4.34% to 4.42%, an expected dividend yield of 0%, a volatility of 155% and a deemed fair value of common stock of $0.77 which was the closing price of the Company’s common stock on November 30, 2006. Initial warrant liability was valued at $3,420,900 on November 30, 2006. At December 31, 2006, the Company revalued the warrants using the Black-Scholes option pricing model. Assumptions regarding the life, the expected dividend yield was left unchanged but the Company did apply a risk free interest rate range of 4.35% to 4.38%, a volatility of 155% and a deemed fair value of common stock of $0.57, which was the weighted average closing price based on trading volume of the Company’s common stock during the month of December 31, 2006. The decrease of $1,111,500 in the fair value of the warrants at December 31, 2006 from the previous valuation at November 30, 2006 has been recorded as a gain on revaluation of warrant liability for the year ended December 31, 2006. Warrant liability at December 31, 2006 amounted $2,309,400. In December 2006, the FASB approved FSP EITF 00-19-2 “Accounting for Registration Payment Arrangements, which establishes the standard that contingent obligations to make future payments under a registration rights arrangement shall be recognized and measured separately in accordance with Statement 5 and FASB Interpretation No.14, “Reasonable Estimation of the Amount of a Loss”. The Company has evaluated the effect of how FSP EITF 00-19-2 and FSP EITF Topic D-98 affected these accompanying financial statements. In adopting FSP EITF 00-19-2 accounting pronouncement on January 1, 2007, the Company reclassified $2,309,400 of the warrant liability to permanent equity. NOTE E - NOTE PAYABLE On December 4, 2006, we previously entered into a Securities Purchase Agreement (“Securities Purchase Agreement”) with Gemini Master Fund, Ltd. (“Gemini”) pursuant to which we sold 2,000,000 shares of our common stock at a purchase price of $0.45 per share. Pursuant to the Securities Purchase Agreement, we also issued to Gemini a warrant to purchase 2,000,000 shares of our common stock at an exercise price of $0.60 per share and with a term of five years and a warrant to purchase 2,000,000 shares of our common stock at an exercise price of $0.50 per share with a term of six months which is 45 days after the effective registration statement. Concurrently, we also entered into a Registration Rights Agreement with Gemini pursuant to which we agreed to file a registration statement to cover the resale of the shares of common stock and the shares underlying the warrants within 30 days of the agreement and to cause such registration statement to be declared effective by the SEC within 120 days of the agreement. 19 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) On April 19, 2007, we entered into an Exchange, Purchase and Amendment Agreement with Gemini (the “Exchange Agreement”). The Exchange Agreement amends the filing date of the registration statement under the Registration Rights Agreement to be the 30th calendar day after the date of the Exchange Agreement and the effectiveness date to be the 120th calendar day following the date of the Exchange Agreement. The Exchange Agreement also provides a waiver by Gemini of any liquidated damages due under the Registration Rights Agreement prior to the execution of the Exchange Agreement while all registration rights related to the Exchange Agreement remain in place. The Exchange Agreement provides for the sale and issuance by us of a Convertible Note at 0% interest (the “Convertible Note”) in the principal amount of $1,150,000 to Gemini in consideration for the waiver of the liquidated damages and the surrender to us of all the shares issued to Gemini pursuant to the Securities Purchase Agreement. The principal amount of the Convertible Note issued to Gemini also covers an additional $250,000 of cash consideration from Gemini Master Fund. Our obligations under the Registration Rights Agreement now cover the shares underlying the Convertible Note and the shares underlying the warrants, but no longer include the surrendered shares. As a result of the Exchange Agreement, Gemini retains all previously issued warrants. The Convertible Note has a maturity date of May 1, 2008. The holder has the right to convert all or any part of the outstanding and unpaid principal amount of the note into shares of our common stock at a conversion price of $0.37 per share, subject to antidilution adjustment if we issue securities for a consideration per share less than the conversion price on the date of such issuance or sale. In the event of a default or a change in control, the holder has the right to have all or any portion of the unpaid principal amount, plus any accrued and unpaid interest, redeemed by us at a redemption price equal to 120% of the unpaid principal amount of the note being redeemed plus all accrued and unpaid interest (the “Redemption Price”). Upon satisfaction of certain equity conditions, we have the right to redeem all but not less than all of the unpaid principal amount of the note at the Redemption Price. On August 6, 2007, Surge received a notice of default and election of Mandatory Redemption pursuant to Section 5 of the Note from Gemini (the “Mandatory Redemption Notice”). Gemini stated that the default resulted from Surge’s failure to (i) register for resale of the shares of common stock issuable upon conversion of the Note and exercise of the warrants (collectively, the “Securities”), and (ii) pay liquidated damages to Gemini for such failure to register the Securities under the Registration Rights Agreement. Pursuant to Section 5(a) of the Note, Gemini has the right, upon written notice to Surge, to have all or any portion of the unpaid principal amount of the Note, plus all accrued and unpaid interest, redeemed by Surge (a “Mandatory Redemption”) at a price equal to one hundred and twenty percent (120%) of (x) the unpaid principal amount of the Note, plus (y) all accrued and unpaid interest (including default interest) under the Note. Upon receiving the Mandatory Redemption Notice, Surge requested that the date of the Mandatory Redemption be postponed until November 1, 2007. After consideration, Gemini decided to accommodate Surge’s request and on August 8, 2007, Surge and Gemini entered into a Redemption Agreement (“Redemption Agreement”) and an Escrow Agreement (“Escrow Agreement”) with Torrey Pines Bank (the “Bank”) to effect the postponement of the Mandatory Redemption.As of September 30, 2007, restricted cash totaling $1,380,000 was held with Torrey Pines Bank. Under the Redemption Agreement, Surge and Gemini agreed that the appropriate payment for the Mandatory Redemption is $1,380,000 (the “Mandatory Redemption Price”) and to postpone the redemption of the Note and the required payment of the Mandatory Redemption Price until November 1, 2007 (the “Revised Mandatory Redemption Date”). Pursuant to the Redemption Agreement, Surge agreed that (a) Gemini may revoke the Mandatory Redemption Notice (in which case the Company shall not redeem the Note), (b) the Mandatory Redemption Notice shall remain valid and in full force and effect unless revoked by Gemini, and (c) a default has occurred and is continuing under the Note and, unless the Mandatory Redemption Notice is revoked by Gemini, the Company shall redeem the Note for the Mandatory Redemption Price regardless of whether there is a cure or discontinuance of the default under the Note. Gemini has the right to extend the Revised Mandatory Redemption Date until December 31, 2007. If the Mandatory Redemption Price is not paid in full within two (2) business days of the final Revised Mandatory Redemption Date, any unpaid portion of the Mandatory Redemption Price shall increase at the default interest rates set forth in the Note. 20 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) The Company accrued the $230,000 of default interest during thethree months ended June 30, 2007 and repaid the $1,380,000 in full on November 1, 2007 (see Note L - Subsequent Events). A summary of convertible notes payable at September 30, 2007 is as follows: Convertible Debentures; zero percent interest; maturity date is May 1, 2008. The holder has the right to convert all or any part of the outstanding and unpaid principal amount of the note into shares of our common stock at a conversion price of $0.37 per share. The Company is currently in default under the terms of the Convertible Note. $ 1,150,000 Debt Discount - beneficial conversion feature, net of accumulated amortization of $463,407 at September 30, 2007 (90,420 ) Debt Discount - value attributable to warrants attached to notes, net of accumulated amortization of $437,401 at September 30, 2007 (85,346 ) Subtotal $ 973,234 Accrued default interest 230,000 Total $ 1,203,234 Less: current portion (1,203,234 ) Long-term portion $ - In accordance with Emerging Issues Task Force Issue 98-5, Accounting for Convertible Securities with a Beneficial Conversion Features or Contingently Adjustable Conversion Ratios ("EITF 98-5"), the Company recognized an imbedded beneficial conversion feature present in the notes. The Company recognized and measured an aggregate of $553,828 of the proceeds, which is equal to the intrinsic value of the imbedded beneficial conversion feature, to additional paid in capital and a discount against theConvertible Noteduring the period ended September 30, 2007. The debt discount attributed to the beneficial conversion feature is amortized over the 196 day escrow period of April 19, 2007 through November 1, 2007 as interest expense . The Company valued the attached warrants in accordance with EITF 00-27 using the Black-Scholes pricing model and the following assumptions: contractual terms of 5 years, an average risk free interest rate of 4.42% to 4.91%, a dividend yield of 0%, and volatility of 157.24%. The $522,747 of debt discount attributed to the value of the warrants issued is amortized over the 196 day escrow period of April 19, 2007 through November 1, 2007 as interest expense. The Company amortized the debt discount to theConvertible Notefor the beneficial conversion feature and value of the attached warrants, and recorded non-cash interest expense in the amount of $900,808 for the nine months period ended September 30, 2007. NOTE F - INCOME TAXES The Company has adopted Financial Accounting Standard number 109 which requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the financial statement or tax returns. Under this method, deferred tax liabilities and assets are determined based on the difference between financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. Temporary differences between taxable income reported for financial reporting purposes and income tax purposes are insignificant. 21 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) For income tax reporting purposes, the Company's aggregate unused net operating losses approximate $11,000,000, which expire through 2027 subject to limitations of Section 382 of the Internal Revenue Code, as amendedThe deferred tax asset related to the carry forward is approximately $3,740,000. The Company has provided a valuation reserve against the full amount of the net operating loss benefit, since in the opinion of management based upon the earning history of the Company, it is more likely that the benefits will not be realized. Total income taxes for the nine months ended September 30, 2007are as follow: For the nine months ended September 30, 2007 Current: Federal $ - State - Canadian 991,538 Total current tax provision 991,538 Deferred: Federal - State - Canadian Total deferred tax provision - Total income taxes $ 991,538 Current provision for income taxes of $991,538 are the result of applying the Alberta Canada provincial tax rate of 32% to the gain on sale of the Peace Oil assets to North Peace (See Note C). NOTE G -REDEEMABLE PREFERREDSHARES In connection with the Peace Oil Corp. (“Peace Oil”) acquisition, on March 2, 2007, Cold Flow Energy ULC (“Cold Flow”) issued 8,965,380 exchangeable shares (“Exchangeable Shares”) to the Peace Oil shareholders, each of which is exchangeable into two shares of Surge common stock or a total of 17,930,780 Surge common shares. The Exchangeable Shares are entitled to a dividend corresponding to any dividend, whether cash, stock or otherwise, declared on any shares of Surge common stock. The Board of Directors of Surge did not authorize a dividend rate for the periods presented in these financial statements. Cold Flow is restricted from taking certain actions, including, without limitation, declaring or paying dividends on Cold Flow shares, redeeming Cold Flow shares, or issuing any shares of capital stock of Cold Flow senior to the Exchangeable Shares, without the approval of the holders of the Exchangeable Shares. Upon a liquidation, dissolution, bankruptcy or winding up of Cold Flow, Exchangeable Shares receive an amount equal to two times the then current market value of a share of Surge common stock (plus any declared, but unpaid, dividends declared on Surge shares) per share before any distribution to common shareholders. Except for limited voting rights with respect to approvals of amendments to the Acquisition Agreements and other related agreements, the Exchangeable Shares are not entitled to any voting rights. Holders of Exchangeable Shares may cause Cold Flow to redeem Exchangeable Shares for a purchase price equal to two times the current market price of Surge common stock (determined by the average of the closing bid and asked prices of Surge common stock during a period of 20 consecutive trading days ending not more than three trading days before the date requested for retraction by a holder) plus any declared, but unpaid, dividends on Surge shares. Such purchase price may be satisfied by delivering two shares of Surge common stock and payment for any such dividends. The Exchangeable Shares are also subject to redemption by Cold Flow, following the third anniversary of the closing of the acquisition of Peace Oil. 22 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Cold Flow had 8,965,380 Exchangeable Shares issued and outstanding at September 30, 2007 and zero at September 30, 2006. Since a holder of Exchangeable Shares can cause a redemption of shares at any time, the Company has classified the redemption amount outside permanent equity.As of September 30, 2007, the Company Redeemable Preferred Shares had a carrying value of CDN$10,000,000 or US $10,081,000.On November 6, 2007, Cold Flow shareholders exchanged 3,749,953.5 preferred shares into 7,499,907 common shares of the Company to increase the Company’s outstanding shares to 36,470,337. NOTE H - CAPITAL STOCK Preferred Stock The Company is authorized to issue up to 10,000,000 shares of Preferred Stock in one or more series and to fix the rights, preferences, privileges, and restrictions thereof, including dividend rights, conversion rights, voting rights, terms of redemption, liquidating preferences, and the number of shares constituting any series or the designation of such series. The Company issued 1,100,000 shares of its Series B Convertible Preferred Stock (“Series B”) $0.001 par value to Duncan Hill, Inc. in 1997. The Series B stock has the same voting privileges as the Common Stock. Each share of Series B stock is convertible into one share of the Company's Common stock at the option of either the holder or the Company upon the Company's net pre-tax profit reaching $500,000 in any given calendar year. The Series B stock is not subject to redemption. In the event of a voluntary or involuntary liquidation, dissolution or winding up of the affairs of the Company, each share of Series B stock has a liquidation preference of $0.001 plus dividends in arrears, which is subordinated to the liquidation preference of the Series A stock. The holder of each share of Series B stock will be entitled to receive, when, as, and if declared by the Board of Directors of the Company, out of funds legally available therefore, cumulative quarterly cash dividends at the rate of $0.025 per share, quarterly on March 31, June 30, September 30, and December 31 commencing with March 31, 1998 before any dividend shall be declared, set apart for, or paid upon the Common Stock for such year, and the remainder of the surplus or net earnings applicable to the payment of dividends shall be distributed as dividends among the holders of Common Stock as and when the Board of Directors determines. There were no dividends declared or paid during the time the Series B stock was outstanding. In connection with the Asset Purchase Agreement in December 2004, Duncan Hill, Inc., an entity controlled by the Company’s former Chief Executive Officer, agreed to convey to the Company for cancellation of 5,000,000 shares of Series A Preferred Stock and 1,100,000 shares of Series Bstock, and to release the Company from all obligations for accumulated dividends thereon, in exchange for 6,100 shares of the Company's common stock. In connection with the Peace Oil acquisition, for the three months ended September 30, 2007, the Company’s Cold Flow subsidiary had 8,965,390 preferred shares issued and outstanding. The Company had no preferred stock issued and outstanding at September 30, 2006. On March 2, 2007, we issued one share of our Special Voting Preferred Stock to Olympia Trust Company as trustee pursuant to the Voting and Exchange Trust Agreement. The preferred stock was issued in connection with our acquisition of Peace Oil. The issuance of the preferred stock is exempt from registration pursuant to Regulation S promulgated under the Securities Act of 1933, as amended. The Special Voting Preferred Stock is not convertible into shares of any other series or class of our capital stock. Common Stock On February 22, 2007,the Companyapproved an increase tothe Company'sauthorized shares of capital stock to an aggregate of 210,000,000 shares, consisting of 200,000,000 shares of common stock with a par value of $0.001 per share (“Common Stock”)and 10,000,000 shares of preferred stock, pursuant to an amendment to our Certificate of Incorporation. As of September 30, 2007, the Company had 28,970,430 shares of Common Stock issued and outstanding. 23 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) The Company is not currently subject to any contractual arrangements, which restrict its ability to pay cash dividends. The Company's Certificate of Incorporation prohibits the payment of cash dividends on the Company's Common Stock in excess of $0.05 per share per year so long as anypreferred stock remains outstanding unless all accrued and unpaid dividends on preferred stock has been set apart and there are no arrearages with respect to the redemption of any preferred stock. In February 2005, the Company issued 100,000 shares of Common Stock to one of the Company’s former Directors in connection with stock options exercised at $0.25 per share for net proceeds of $25,000. In August 2005, the Company issued an aggregate of 200,000 shares of Common Stock to third party investors and 100,000 shares of Common Stock to two Directors of the Company in exchange for net proceeds of $300,000. In connection with this private placement, the Company issued to the investors an aggregate of 150,000 warrants with piggy-back registration rights. In August and October 2005, the Company issued an aggregate of 1,710,000 shares of Common Stock in exchange for $1,710,000 of convertible notes (“Notes”). The Company entered into a Note and Warrant Purchase Agreement with investors (“Noteholders”) on March 17, 2005 for the issuance of an aggregate of $1,710,000 of Notes, and attached to the Notes were warrants to purchase 855,000 shares of the Company’s Common Stock. The Noteholders had the option to convert any unpaid Note principal to the Company’s Common Stock at $2.25 per share anytime during the term of the Note. In August 2005, the Company entered an agreement with the Noteholders to reduce the conversion rate to $1.00 per share, and the Noteholders advised the Company of their intent to convert the Notes into Common Stock. In accordance with Emerging Issues Task Force Issue 98-5, “Accounting for Convertible Securities with a Beneficial Conversion Features or Contingently Adjustable Conversion Ratios” (“EITF 98-5”), the Company recognized an imbedded beneficial conversion feature present in the Notes in the amount of $1,022,492 (after adjustment for Note amendment in August 2005) to additional paid-in capital and a discount against the Notes. In accordance with Emerging Issues Task Force Issue 00-27, “Application of Issue No. 98-5 to Certain Convertible Instruments” (“EITF - 0027”), the Company recognized the value attributable to the warrants in the amount of $629,192 (after adjustment for the Note amendment in August 2005) to additional paid-in capital and a discount against the Notes. The Company valued the warrants in accordance with EITF 00-27 using the Black-Scholes pricing model and the following assumptions: contractual terms of 5 years, an average risk free interest rate of 4.00%, a dividend yield of 0%, and volatility of 174%. The debt discount attributed to the beneficial conversion feature and value of the warrants issued is amortized over the Note’s maturity period (one year) as interest expense. Upon the conversion of the Notes to the Company’s Common Stock, all unamortized debt discount was charged to operations. The Company recorded non-cash interest expense in the amount of $1,651,684 during the year ended December 31, 2005 in connection with the $1,710,000 Notes. In November 2005, the Company issued an aggregate of 800,000 shares of Common Stock to third party investors in exchange for net proceeds of $800,000. In connection with this private placement, the Company issued to the investors an aggregate of 1,600,000 warrants that were subject to registration rights and penalties if the registration is not effective by May 15, 2006. Per the terms of the registration rights agreement and since the registration was not effective until May 30, 2006, the Company was obligated to reprice 1 million of the $1.00 warrants' exercise price by $0.005 for each day the registration was not effective from May 15, 2006. As a result, the 1 million $1.00 warrants were repriced to $0.93. The registration statement was effective on May 30, 2006. The Company has accounted for the warrants issued in accordance with EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (See Note D). 24 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) In March 2006, the Company received $1,800,000 of net proceeds from third party investors for 1,200,000 shares of Common Stock. In connection with this private placement, the Company issued to the investors an aggregate of 1,200,000 warrants that are subject to piggy-back registration rights. The Common Shares was issued in April 2006. In June 2006, the Company issued 160,000 shares of Common Stock in exchange for CDN$200,000 in convertible debt related to Signet and charged the Signet investment for US$178,618. In June 2006, 450,000 shares of Common Stock were returned for services not completed related to the acquisition of Phillips & King International Inc. during August 2000. In July 2006, the Company issued 400,000 shares of Common Stock to a former Company officer and director in connection with stock options exercised at $0.25 per share for net proceeds of $100,000. While the Company no longer presents consolidated results for its equity interest in Signet, CDN$8,550,000 of Signet debenture holders have an option to convert their debentures into Surge Common Stock. In November 2005, Signet issued convertible promissory notes in exchange for aggregate gross proceeds ofCDN$8,550,000. During the quarter ended June 30, 2006, CDN$200,000 of promissory notes were converted to stock reducing total notes payable to CDN$8,350,000. Per the terms ofa Debenture Subscription Agreement, and at the option of the holder, the debentures are exchangeable into either Signet or Surge common shares or are subject to automatic conversion should Signet complete a going public transaction on the Toronto Stock Exchange. Converting to Surge shares also increased Surge’s ownership percentage in Signet.Prior to the Andora Agreement and other than the CDN$200,000 conversion that occurred during the quarter ended June 30, 2006, there have been no other conversions. In November 2006, the Company issued an aggregate of 3,000,000 shares of Common Stock to third party investors in exchange for net proceeds of $1,350,000. In connection with this private placement, the Company issued to the investors an aggregate of six million warrants that are subject to registration rights and penalties amounting to 2% of the proceeds on a monthly basis if the registration is not effective by March 28, 2007. To address pending SEC comments, the Company provided and disclosed Peace Oil financialsas well as a pro forma of the combined companies in an 8-K/A filed on May 16, 2007. The Company has accounted for the warrants issued in accordance with EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (See Note D - Warrant Liability). The Company was unable to obtain an effective registration statement as of March 28, 2007. Subsequently, on April 19, 2007,Gemini agreed to extend the time for filing of the registration statement, pursuant to a Exchange Purchase and Amendment Agreement (“Exchange Agreement”), the until 30 days from the date of the Exchange Agreement and the time for the effectiveness of the registration statement from March 28, 2007 to 120 days from the date of Exchange Agreement. The Company hasnot filed a registration statement and, as a result,the Companyhas incurred monthly liquidated damages, equal to 2% of such net proceeds described above, whichhave beenassessed on a monthly basis and have accrued interest. The Company charged $28,110 to operations related to the late registration penalty during the six months ended June 30, 2007. In January 2007, the Company issued 383,333 shares of Common Stock to two of the Company’s directors in connection with stock options exercised at an average of $0.24 per share for net proceeds of $91,867. In April 2007, the Company exchanged 2,000,000 shares of Common Stock for a note payable with Gemini (see Note E - Note Payable). 25 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE I - WARRANTS AND STOCK OPTIONS Class A Warrants The Company granted an aggregate of 855,000 warrants in March 2005 in connection with issuance of convertible notes payable. Additionally, the Company issued an aggregate of 150,000 warrants in connection with the equity financing in August 2005 and 1,600,000 warrants related to the November 2005 financing. During 2006, the Company granted an aggregate of 1,200,000 warrants in connection with an equity financing in March 2006 and 6,000,000 warrants in connection with an equity financing in November 2006. The Company issued 1,000,000 warrants in the nine months ended September 30, 2007 in connection with completing the North Peace Transaction . The following table summarizes the changes at September 30, 2007. Warrants Outstanding Warrants Exercisable Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price $ 0.50 3,000,000 0.50 $ 0.50 3,000,000 $ 0.50 0.60 3,000,000 4.66 0.60 3,000,000 0.60 0.93 1,000,000 1.13 0.93 1,000,000 0.93 1.00 1,000,000 2.75 1.00 1,000,000 1.00 1.45 600,000 1.80 1.45 600,000 1.45 1.60 1,005,000 2.23 1.60 1,005,000 1.60 2.00 1,200,000 3.47 2.00 1,200,000 2.00 10,805,000 2.49 $ 0.94 10,805,000 $ 0.94 Transactions involving the Company's warrant issuance are summarized as follows: Number of Shares Weighted Average Price Per Share Outstanding at January 1, 2005 - $ - Granted 2,605,000 1.32 Exercised - - Canceled or expired - - Outstanding at December 31, 2005 2,605,000 $ 1.32 Granted 7,200,000 0.79 Exercised - - Canceled or expired - - Outstanding at December 31, 2006 9,805,000 $ 0.94 Granted 1,000,000 1.00 Exercised - - Canceled or expired - - Outstanding at September 30, 2007 10,805,000 $ 0.94 26 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) In connection with the placement of the convertible notes in March 2005, the Company issued detachable warrants granting the holders the right to acquire 855,000 shares of the Company’s common stock at $4.00 per share. In August 2005, the exercise price of the warrants was reduced to $1.60 per share. The Company recognized the value attributable to the warrants in accordance with Emerging Issues Task Force Issue 00-27, “Application of Issue No. 98-5 to Certain Convertible Instruments” (“EITF - 0027”) using the Black-Scholes pricing model. In connection with a private placement in August 2005, the Company issued to the investors an aggregate of 150,000 warrants with piggy-back registration rights. The exercise price of these warrants was above the fair value of the Company’s common stock at grant date, and accordingly no intrinsic value was measured. In connection with a private placement in November 2005, the Company issued to the investors an aggregate of 1,600,000 warrants. These warrants are subject to registration rights and the Company accounted for the warrants issued in accordance with EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (See Note D - Warrant Liability).As part of the 6,000,000 warrants issued in November 2006, 4,000,000 warrants were issued to Gemini. The Company recorded debt discount related to these warrants in the amount of $522,747 (See Note E). The debt discount is amortized over the 196 day escrow periodof April 19, 2007 through November 1, 2007 (See Note E - Note Payable).The Company amortized and charged $437,401 to operations related to the fair value of these warrantsduring the nine months ended September 30, 2007. In connection with a private placement in March 2006, the Company issued to the investors an aggregate of 1,200,000 warrants with piggy-back registration rights. In connection with a private placement in November 2006, the Company issued to the investors an aggregate of 6,000,000 warrants. These warrants are subject to registration rights and the Company accounted for the warrants issued in accordance with EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (See Note Dand E). As part of the 6,000,000 warrants issued in November 2006, 4,000,000 warrants were issued to Gemini. The Company recorded debt discount related to these in the amount of $522,747 (see Note E). The debt discount is amortized over the 196 day escrow period of April 19, 2007 through November 1, 2007 (see Note E). Upon completing the North PeaceTransaction and resulting secured note payable repayments totaling CDN$4,000,000, the Company was obligated to issue a warrant to purchase 1,000,000 shares ofits Common Stock to 1304146 Alberta Ltd. at an exercise price per share of $1.00. The warrant is exercisable in cash or by net issue exercise and has a term of three years from the date of issuance. The Company charged $368,000 to operations related to the fair value of the warrants issued during the six months ended June 30, 2007 using the Black-Scholes option pricing model and the following assumptions: warrant term of 3 years, a risk free interest rate of 5.10%, a dividend yield of 0% and volatility of 161.08%. Stock Options The following table summarizes the changes in options outstanding and the related prices for the shares of the Company's common stock issued to shareholders at September 30, 2007. Options Outstanding Options Exercisable Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price $ 0.001 100,000 9.04 $ 0.001 100,000 $ 0.001 0.34 1,400,000 9.80 0.34 800,000 0.34 0.37 400,000 9.48 0.37 233,333 0.37 0.45 143,000 9.17 0.45 143,000 0.45 0.50 1,016,667 9.04 0.50 1,016,667 0.50 0.65 4,605,555 6.71 0.65 4,572,222 0.65 1.00 387,530 7.97 1.00 387,530 1.00 1.11 800,000 8.79 1.11 677,778 1.11 1.35 19,279 7.18 1.35 19,279 1.35 1.50 178,727 8.41 1.50 178,727 1.50 1.55 144,444 8.46 1.55 144,444 1.55 3.50 80,000 1.19 3.50 80,000 3.50 9,275,202 7.86 $ 0.68 8,352,980 $ 0.70 27 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Transactions involving the Company's options issuance are summarized as follows: Number of Shares Weighted Average Price Per Share Outstanding at January 1, 2005 6,866,406 $ 0.61 Granted 387,530 1.00 Exercised (100,000 ) 0.25 Canceled or expired (337,778 ) 0.61 Outstanding at December 31, 2005 6,816,158 $ 0.64 Granted 4,500,600 0.94 Exercised (400,000 ) 0.25 Canceled or expired (1,305,555 ) 1.12 Outstanding at December 31, 2006 9,611,203 $ 0.73 Granted 1,800,000 0.35 Exercised (383,333 ) 0.24 Canceled or expired (1,752,668 ) 0.75 Outstanding at September 30, 2007 9,275,202 $ 0.68 Effective January 1, 2006, the Company adopted the fair value recognition provisions of SFAS 123R, using the modified-prospective transition method. During the nine months ended September 30, 2007 and 2006, total stock-based compensation expense charged to operations in connection with new grant and vested stock options granted to employees, officers and directors was $1,188,803 and $3,628,971, respectively, net of tax effect. During the nine months ended September 30, 2007, the Company granted 1,800,000 stock options consisting of 400,000 options to a new director and 1,400,000 options to management and cancelled 1,752,668 options resulting fromdirector resignations. Options exercised totaled 383,333 during the nine months ended September 30, 2007. On July 17, 2007, the Company’s Board of Directors granted David Perez, Surge’s Chief Executive Officer, 1,200,000 options to purchase shares of Surge’s common stock, and granted William Greene, Surge’s Chief Financial Officer, 200,000 options to purchase shares of Surge’s common stock.600,000 of the options granted to Mr. Perez vested immediately, with the remaining 600,000 vesting on the earlier of (i) the date six (6) months from the date of grant, and (ii) the date the Board of Directors approves a new strategic and financial plan for Surge.All 200,000 options issued to Mr. Greene vested immediately.All of the options (collectively, the “Options”) have an exercise price equal to $0.34 per share. Pursuant to the Option Agreements, the Options expire on July 16, 2017. 28 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) The weighted-average fair value of stock options granted during the nine months ended September 30, 2007 and 2006 and the weighted-average significant assumptions used to determine those fair values, using a Black-Scholes option pricing model are as follows: 2007 2006 Significant assumptions (weighted-average): Risk-free interest rate at grant date 4.93 % 4.49-4.72 % Expected stock price volatility 157 % 170-190 % Expected dividend payout - - Expected option life (in years) 10.0 5.0 to 10.0 NOTE J- RELATED PARTY TRANSACTIONS Our previously disclosed expression of intent to enter an agreement with Dynamo Energy Corporation (“Dynamo”) to obtain a right of first refusal on Dynamo's prospects was never formalized by a signed agreement. On September16, 2005, our Board determined that the proposed agreement with Dynamo had not been authorized by the Board and made an offer of settlement to Mr.Vandergrift, which was not accepted. Mr.Vandergrift has since resigned as a member of our Board of Directors. On November 15, 2006, plaintiff Dynamo Energy Corporation filed a complaint against the Company as well as previous officers (Note K). As part of the Peace Oiltransaction in March 2007, and disclosed in our December 4, 2006 8-K, March 8, 2007 8-K, March 31, 2007 10QSB, April 30, 2007 proxy and the May 16 8-K audit of Peace Oil, Peace Oil had independently retained Granite Financial Group (“Granite”) for a 10% finder's fee for gross amounts up to $10 million From the grossNorth Peace Transaction proceeds of CDN$20,000,000 on June 28, 2007, Peace Oil paid Granite CDN$ 1,600,000 upon the closing.In addition, as part of the Gemini transaction in April 2007, the Company paid Granite Financial Group (“Granite”) a $25,000 commission in connection with the additional $250,000 invested by Gemini (see Note E - Note Payable). Granite, owned by Daniel Schreiber, was one of the Company’s Directors for theperiod of March 2006 through March 2007. On June 29, 2007, the Company entered into an Addendum to Employment Agreement dated June 29, 2007 (the “Addendum”) with William Greene, Surge’s Chief Financial Officer. The Addendum extends the term of the Employment Agreement dated December 14, 2006 between Surge and Mr. Greene, from June 30, 2007 to December 31, 2007. In addition, on June 29, 2007, Surge’s Compensation Committee (the “Compensation Committee”) awarded Mr. Greene a bonus of $36,000 and awarded Mr. David Perez, Surge’s Chief Executive Officer, a bonus of $50,000. Each of the bonuses were equal to 20% of Mr. Greene’s and Mr. Perez’s respective base salaries. On July 17, 2007, pursuant to David Perez's employment agreement with the Company, the Company approved reimbursement for legal fees incurred related to litigation filed by an existing shareholder of the Company against Mr. Perez.For the nine months ended September 30, 2007, reimbursements totaled $122,346. Dale Fisher was elected as a director to our Board of Directors on September 6, 2007.Prior to his election, Mr. Fisher was an officer and shareholder of Peace Oil Corp. which the Company acquired on March 2, 2006 (see Note C). 29 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE K - COMMITMENTS AND CONTINGENCIES Litigation Our business and operations may subject us to claims, litigation and other proceedings brought by private parties and governmental authorities. We are currently involved in a contract dispute with Dynamo Energy Corporation, a Canadian corporation (“Dynamo”), in connection with an alleged breach of contract. Our Board of Directors previously determined that the proposed agreement with Dynamo had not been authorized by the Board and made an offer of settlement, which was not accepted. Dynamo notified us that it believes that agreement is valid, and on November 15, 2006, Dynamo filed a First Amended Complaint in the Superior Court of San Diego County against us, Frederick Berndt, our former V.P. and Director and E. Jamie Schloss, our former Chief FinancialOfficerand Director. In early June 2007, Dynamo asked us to stipulate to the filing of a Second Amended Complaint to add fraud claims against DavidPerez, our Chief Executive Officer and Chairman of the Board of Directors.Dynamofiled a motion seeking leave to file a Second Amended Complaint., . On November 7, 2007, the Court dismissed the case on the grounds that the Court is not a convenient forum in which to try the case and also (i)granted Dynamo's motion to file a Second Amended Complaint and (ii)determined that the Court does not have personal jurisdiction over Signet and Frederick Berndt and dismissed them from the lawsuit. Litigation can involve complex factual and legal questions and its outcome is uncertain. Although it is not possible at this early stage to predict the likely outcome of this action, an adverse result could have a material adverse effect on us. Any claim that is successfully asserted against us could result in significant damage claims and other losses. Even if we were to prevail, any litigation could be costly and time-consuming and would divert the attention of our management and key personnel from our business operations, which adversely affect our financial condition, results of operations or cash flows. In addition, the Division of Securities of the Ohio Department of Commerce notified us that securities we issued to a purchaser in the State of Ohio in one or more private placements may have been issued without an applicable exemption from Ohio’s securities laws. As a result, the purchaser of those securities may have rescission rights to unwind the corresponding sales, which represents an approximate $2,000,000 contingent liability of the Company. From time to time, we receive claims of and become subject to commercial litigation related to the conduct of our business. Such litigation could be costly and time consuming and could divert our management and key personnel from our business operations. The uncertainty of litigation increases these risks. In connection with such litigation, we may be subject to significant damages or equitable remedies relating to the operation of our business. Any such litigation may materially harm our business, results of operations and financial condition. See also the “Legal Proceedings” section below. NOTE L - SUBSEQUENT EVENTS On November 1, 2007, the Company repaid Gemini $1,380,000 from the escrow established on August 8, 2007 (see Note E). On November 6, 2007 the Company retained Rundle Energy Partners Ltd. to act as exclusive Canadian marketer and advisor to allow Surge to consider other strategic alternatives in the Canadian energy sector.Rundle will receive an initial fee of $100,000 and earn up to $400,000 upon a successful closing. On November 6, 2007, Cold Flow shareholders exchanged 3,749,953.5 preferred shares into 7,499,907 common shares of the Company to increase the Company’s outstanding commonshares to 36,470,337. 30 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-QSB/A, contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this prospectus. Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms or the negative of such terms Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties which could cause actual results to differ materially from those described in the forward-looking statements. Such statements address future events and conditions, including, but not limited to, a discussion of such matters as the amount and nature of future capital, development and exploration expenditures, the timing of exploration activities; business strategies and development of our business plan and drilling programs, and potential estimates as to the volume and nature of petroleum deposits that are expected to be found present when lands are developed in a project.Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, volatility and level of oil and natural gas prices, currency exchange rate fluctuations, uncertainties in cash flow, expected acquisition benefits, exploration drilling and operating risks, competition, litigation, environmental matters,legislative, regulatory and competitive developments in markets in which we and our subsidiaries operate, and other circumstances affecting anticipated revenues and costs, as more fully disclosed in our discussion of risk factors in this prospectus. We expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. Additional factors that could cause such results to differ materially from those described in the forward-looking statements are set forth in connection with the forward-looking statements. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assumption from our management. Company Overview The following discussion of our financial condition, changes in financial condition and results of operations for the nine month period ending September 30, 2007 and the comparable period ending September 30, 2006, should be read in conjunction with the unaudited annual financial statements and the notes thereto. In January 2005, as a result of the Company disposing of its tobacco wholesale business in December 2004, and restructuring its management and ownership, the Company began implementing plans to establish an oil and gas development business. The Company has not yet generated any revenues from oil and gas operations and has incurred significant operating expenses. 31 Our consolidated financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles, including Signet operations from their inception, February 2005, until September 30, 2007 on a consolidated basis. We are a Delaware corporation dually traded on the OTC Bulletin Board® and the Pink Sheets under the symbol SRGG.OB. Our principal executive offices are located at 12220 El Camino Real, Suite 410, San Diego, CA 92130. Our telephone number is (858) 704-5010. Our fax number is (858) 704-5011.We maintain a website at www.SurgeGlobalEnergy.com. Corporate History We were incorporated as The Havana Group,Inc. on November25, 1997 under the laws of the state of Delaware. Our initial business was the sale of pipes and tobacco products, and we completed our initial public offering in May1998. In July 2002, we acquired 100% of the common stock of Bible Resources, Inc. (“Bible”) in exchange for 10,900,000 shares of our restricted common stock. Bible, at the time, was a newly formed Nevada corporation organized for the purpose of exploring, developing and/or investing in oil and gas resources on a worldwide basis. Bible no longer has any operations or assets. As of December 31, 2003, our pipe and tobacco inventory was liquidated and the tangible and intangible assets related to that business were sold off. In December 2004, we completed the restructuring of our balance sheet and the cancellation of our outstanding shares of Series A Convertible Preferred Stock and Series B Convertible Preferred Stock and indebtedness related to the discontinued tobacco and pipe business. In February2005, we formed a wholly owned Canadian subsidiary Surge Global Energy (Canada) Ltd. On November 15, 2005, we changed its name to Signet Energy, Inc.On November 14, 2005, Signet issued CDN$8,550,000 of 7% convertible debentures. As a result of the initial financing and related transactions, our ownership interest in Signet was initially reduced to approximately 47.3%. Subsequent financings reduced our ownership percentage to approximately 44.3% of Signet on an undiluted basis and approximately 27.3% on a fully diluted basis if all convertible notes issued in connection with prior financings converted into shares of Signet and all employee stock options are exercised. Based upon this reduction in ownership, we determined that we no longer had the legal power to control the operating policies and procedures of Signet and deconsolidated Signet from our consolidated financial statements during the fiscal quarter ending September 30, 2006. Due to the change in influence on Signet’s operations, we reflected our Signet operations as an equity investment effective September 30, 2006. On September 19, 2007, Signet completed the proposed business combination of Signet and Andora Energy Corporation ("Andora") (the “Combination”). As part of the Combination, each of the issued and outstanding shares of common stock of Signet was exchanged for 0.296895028 shares of common stock of Andora.The Company held 11,550,000 shares of common stock of Signet which were exchanged for approximately 3,429,138 shares of common stock of Andora representing approximately 5.78% of the fully diluted shares of Andora. Approximately 2,127,616 shares of common stock of Andora received by Surge were placed in an escrow account pursuant to an agreement with Valiant Trust Company, Andora and Signet. In connection with the Dynamo litigation claim, Andora is entitled to recover a claim from the Company pursuant to a judgment of a court of competent jurisdiction and after exhausting all appeals. After satisfying any judgment award, any remaining escrowed shares will be distributed to the Company upon a joint written notice from Andora and the Company to Valiant. On June 28, 2007, Peace Oil Corp (“Peace Oil”) sold certain of its assets, including its undivided 30% working interest in 135 square miles or 86,400 acres (net 40.5 sections or 25,920 acres) of oil sands leases in the Red Earth area of Alberta, Canada (the “Red Earth Leases”) to North Peace Energy Corp. (“North Peace”)for approximately CDN$20,000,000, consisting of CDN$15,000,000 in cash and CDN$5,000,000 in North Peace equity (the “North Peace Transaction”).We intend to utilize the proceeds from such sale to continue our current and future operations in the oil and gas business. 32 We had previously purchased, through Cold Flow Energy ULC (“Cold Flow”), all of the issued and outstanding capital stock of Peace Oil in March 2007. Cold Flow is owned entirely by 1294697 Alberta Ltd. (an entity we formed January 18, 2007, to consummate the acquisition of Peace Oil at the advice of Canadian tax counsel), which in turn, is owned entirely by us. Cold Flow purchased the capital stock of Peace Oil for a total purchase price of CDN$16,350,000, consisting of CDN$6,350,000 payable in cash and promissory notes and CDN$10,000,000 payable by the delivery of an aggregate of 8,965,390 exchangeable shares of preferred stock of Cold Flow. In connection with the acquisition, Cold Flow also loaned Peace Oil CDN$270,000 to pay outstanding shareholder loans and legal fees incurred with in connection with the closing. Each Cold Flow exchangeable share is exchangeable into two shares of our common stock at any time for a period of five years from the closing of the acquisition. As a result of the acquisition, Peace Oil became a wholly owned subsidiary of Cold Flow. In connection with the Peace Oil acquisition, we also issued to 1304146 Alberta Ltd., a company formed by the former stockholders of Peace Oil, a warrant to purchase up to 1,000,000 shares, in the aggregate, of our common stock at an exercise price of $1.00 per share. The warrant is exercisable in cash or by net issue exercise and has a term of three years from the date of issuance. Other than holding 100% of the capital stock of Peace Oil, Cold Flow currently has minimal assets and liabilities and incurred $40,880 of office related expenses in the nine months ended September 30, 2007. Business Operations Sawn Lake Project, Alberta, Canada On September 19, 2007, we completed the proposed business combination of Signet and Andora to hold a 5.87% fully diluted interest in Andora. Andora is an oil and gas company owned 55.4% by Pan Orient Energy Corp., a Canadian energy company listed on the TSX Venture Exchange.According to Andora’s publicly available information, Andora’s assets include various percentage interests in 84 sections of oil sands permits and a gross overriding royalty on various interests held by Deep Well Oil and Gas Inc. (“Deep Well”), all located in the Sawn Lake heavy oil project area of Alberta, Canada, as well as an effective 2.4 net gross overriding royalty (3% of an 80% working interest) on interests in the thickest net oil pay sections of the pool, which is payable by Deep Well. Red Earth Area, Alberta, Canada On June 28, 2007, Peace Oil sold its interests in the Red Earth Leases and certain other assets to North Peace. As a result of this transaction, Peace Oil holds a 4.87% fully diluted interest in North Peace. North Peace now holds a 100% working interest in the Red Earth Leases, which are located in 135 square miles or 86,400 acres (net 40.5 sections or 25,920 acres) of oil sands leases in the Red Earth area of Alberta, Canada, consisting of four major contiguous blocks located in close proximity to existing services and infrastructure. The Red Earth Leases have 15 year renewable terms with the government of Alberta, Canada. 33 In connection with the Peace Oil acquisition, Peace Oilgranted to 1304146 Alberta Ltd., an affiliate of certain selling stockholders, a non-convertible absolute gross overriding royalty in the land covered by the Red Earth Leases to secure the payment of promissory notes delivered as partial payment for Peace Oil. As a result the North Peace Transaction, Cold Flow paid, in full, all of the outstanding promissory notes due in connection with the acquisition of Peace Oil and the gross overriding royalty was terminated upon repayment of those notes. Santa Rosa Dome Project, Mendoza Province, Argentina We hold a 17.52% working interest in the Santa Rosa Dome project in the Mendoza province of Argentina (the “Santa Rosa Project”). We, along with our joint operating partners, Oromin Explorations Ltd. (“Oromin”) and Ottoman Energy Ltd. (“Ottoman”), anticipate the exploration work to include the drilling of up to three exploration wells to around 1,250 meters each. The Santa Rosa Project is a 7,694 square kilometer exploration block located in the eastern part of the prolific Cuyana Basin in Argentina’s Mendoza Province. The Cuyana Basin has already produced approximately 970,000,000 barrels of oil from fields located in the western half of the basin. The eastern part of the basin is under-explored due to the presumed absence of structures capable of trapping significant hydrocarbons. The Santa Rosa Project, however, contains a domal structure of over 220 square kilometers that may lie on a likely hydrocarbon migration fairway. The dome has not yet been tested by drilling. Seismic work carried out by Oromin indicates the likely presence of reservoir quality rocks over the structure with a regional seal covering the entire area. The exploration work comprises some further seismic modeling and the drilling of two or three wells on or near the crest of the dome. Oromin and Ottoman anticipate that the drilling program will take place towards the end of 2007, depending on the timing of the final award of the Santa Rosa Project and on rig availability. Oromin currently owns 82.48% of the Santa Rosa Project and we hold a 17.52% working interest in the Santa Rosa Project. In November 2005, Ottoman agreed to acquire a 32.48% working interest in the Santa Rosa Project from Oromin whereby Ottoman will spend $1,400,000 on exploration to fully earn their working interest in the project. Thereafter, Ottoman can acquire an additional 8.76% interest from Oromin to increase its interest to 41.24% (the equivalent of Oromin’s interest) by incurring a further expenditure of $897,381. If we make all capital contributions to the Santa Rosa Property, we would be obligated to make additional payments over a twelve month period, payable monthly, of $297,381 in an initial cash call to preserve our interest in the Santa Rosa Project, and $190,617 in a secondary cash call to fund expected Santa Rosa Project exploration costs.In view of the delays in drilling this well, we wrote off our capitalized costs in the Mirasol Oil and Gas Leases during the year ended December 31, 2005. Plan of Operation Our plan of operation for the twelve months following the date of this prospectus is to complete our post-closing obligations in connection with each of our acquisition of Peace Oil and the subsequent sale of Peace Oil’s assets, including the Red Earth Leases, to North Peace. Consistent with our past spending levels, we anticipate incurring corporate overhead and public reporting costs of $2,000,000 over the next twelve months. Product Research and Development We do not anticipate performing research and development for any products during the next twelve months. Disposition of Assets As of August 17, 2007, we owned 11,350,000 shares of the common stock of Signet and Mr. Perez individually owned 850,000 shares of the common stock of Signet. 6,300,000 of our shares the common stock of Signet are currently held in escrow pursuant to an agreement with Valiant Trust Company and Signet. Such shares will be held in escrow, subject to release for any claims which may arise in the future. 34 Ours and Mr. Perez’s covenants under the New Voting Agreement are subject to certain conditions, including the Board of Directors of Signet obtaining a written fairness opinion indicating the Combination is fair from a financial point of view of the stockholders of Signet and the Combination being effective as set forth in the Arrangement Agreement dated August 17, 2007 among Signet, Andora Pan Orient Energy Corp., 1337686 Alberta Ltd. and Valiant Trust Company. On August 17, 2007, in connection with the proposed Combination, we entered into a First Supplemental Trust Indenture with Signet and Valiant Trust Company (the “Supplemental Indenture”). The Supplemental Indenture supplements and amends the Trust Indenture between Signet and Valiant Trust Company (the “Indenture”) made as of December 20, 2005 providing for the issuance of up to CDN$10,000,000 of 7% Secured Convertible Debentures by Signet. The Supplemental Indenture provides the holders of the debentures issued under the Indenture the opportunity to participate in the proposed Combination and receive payment under their debentures or to continue to hold such debentures pursuant to the Indenture. On June 25, 2007, we entered into an Agreement of Purchase and Sale (the “Peace Oil Sale Agreement”) with Peace Oil and North Peace, pursuant to which Peace Oil sold, on June 28, 2007, certain of its assets, including its 30% working interest in the Red Earth Leases, to North Peace (the “North Peace Transaction”). In connection with the North Peace Transaction, North Peace paid Peace Oil approximately CDN$20,000,000, consisting of CDN$15,000,000 in cash and CDN$5,000,000 in common shares of North Peace at an agreed price of CDN$2.20 per share. The North Peace common shares issued in the North Peace Transaction are subject to a contractual one-year hold period. We have agreed to be a party to the Peace Oil Sale Agreement and guarantee Peace Oil’s obligations related to oil assets and operating costs in connection with the North Peace Transaction. Acquisition or Disposition of Plant and Equipment In addition to the Combination described above, while we anticipate significant acquisitions, we do not anticipate the sale of any significant property, plant or equipment during the next twelve months other than computer equipment and peripherals used in our day-to-day operations. Following the closing of the North Peace Transaction, we anticipate having sufficient resources available to meet these acquisition needs (see the section entitled “Liquidity and Capital Resources” for more information). Number of Employees From our inception through the period ended September 30, 2007, we have relied on the services of outside consultants and three (3) full time employees. In order for us to attract and retain quality personnel, we anticipate we will have to offer competitive salaries to future employees. We anticipate an employment base of seven (7) full and part time employees during the next twelve months. As we continue to expand, we will incur additional cost for personnel. This projected increase in personnel is dependent upon our generating revenues and obtaining sources of financing. There is no guarantee that we will be successful in raising the funds required or generating revenues sufficient to fund the projected increase in the number of employees. 35 Recent Developments On September 6, 2007, Dale Fisher was elected to our Board of Directors.Our committee chairs and members are as follows: Committees Board Member: Audit Compensation Nominating and Governance John Stiska Chair Member - Thomas Page Member Chair - Richard Collato - Member Chair Robert B. Fields - - Member Dale Fisher - Member - Effective as of April 19, 2007, we entered into an Exchange, Purchase and Amendment Agreement (the “Exchange Agreement”) with Gemini Master Fund Ltd. (“Gemini”). The Exchange Agreement amended the filing date of the registration statement required under Gemini’s Registration Rights Agreement to the 30th calendar day after the date of the Exchange Agreement and the required effectiveness date to the 120th calendar day following the date of the Exchange Agreement. The Exchange Agreement also provided a waiver by Gemini of any liquidated damages due under its Registration Rights Agreement prior to the execution of the Exchange Agreement while all registration rights related to the Exchange Agreement remain in place The Exchange Agreement provided for the sale and issuance by us of a Convertible Note at 0% interest in the principal amount of $1,150,000 (the “Convertible Note”) to Gemini in consideration for the waiver of the liquidated damages and the surrender to us of all the shares issued to Gemini pursuant to its Securities Purchase Agreement. The principal amount of the Convertible Note issued to Gemini also includes an additional $250,000 of cash consideration paid to us from Gemini. Our obligations under Gemini’s Registration Rights Agreement now cover the shares underlying the Convertible Note and the shares underlying the warrants issued under Gemini’s Securities Purchase Agreement, but no longer include the surrendered shares in connection with the Exchange Agreement. As a result of the Exchange Agreement, Gemini retains all previously issued warrants. We did not enter into a similar agreement with Mr. Fritz and the securities purchased by Mr. Mark Fritz in this private placement. The Convertible Note has a maturity date of May 1, 2008. The holder has the right to convert, at any time in the holder’s discretion, all or any part of the outstanding and unpaid principal amount of the Convertible Note into shares of our common stock at a conversion price of $0.37 per share, subject to anti-dilution adjustment if we issue securities for a consideration per share less than the conversion price on the date of such issuance or sale. In the event of a default or a change in control, the holder has the right to have all or any portion of the unpaid principal amount, plus any accrued and unpaid interest, redeemed by us at a redemption price equal to 120% of the unpaid principal amount of the Convertible Note being redeemed plus all accrued and unpaid interest (the “Redemption Price”). Upon satisfaction of certain equity conditions, we have the right to redeem all but not less than all of the unpaid principal amount of the Convertible Note at the Redemption Price. Pursuant to the Exchange Agreement, we were obligated to register such shares and warrants from the initial November 28, 2006 financing by filing a registration statement by May 18, 2007. As of the date of this filing, we have not filed a registration statement and, as a result, we have incurred liquidated damages equal to 2% of such net proceeds as described above, which may be assessed on a monthly basis and accrue interest if not timely paid. In addition, we were unable to file and obtain an effective registration statement as of March 28, 2007 with regard to the shares issued to Mr. Fritz. We have not filed a registration statement with regard to such shares and, as a result, we incurred liquidated damages, equal to 2% of such net proceeds described above, which have been assessed on a monthly basis and have accrued interest due to not being timely paid. 36 On August 6, 2007, and as a result of default in connection with our agreements with Gemini, the Company entered into a Redemption Agreement (“Redemption Agreement”) with Gemini to postpone redemption of the $1,150,000 principal and $230,000 interest, or $1,380,000 in total, for ninety days. The Company repaid Gemini $1,380,000 from the escrow on November 1, 2007. We received notification from the Division of Securities of the Ohio Department of Commerce that the sale of shares to Mr. Fritz in this offering may not be exempt from Ohio’s securities laws. See “Legal Proceedings”. On September 17, 2007, the Company issued a press release announcing the delay of its October 9, 2007 scheduled annual stockholder meeting until January 14, 2008. As a result of recent transactions and in view of recent market turmoil, Surge continues to carefully evaluate its strategic opportunities. Delaying the annual stockholder’s meeting will provide Surge more opportunity to finalize its evolving strategy as well as provide its stockholders additional time to understand and consider Surge’s direction. On November 6, 2007, Cold Flow shareholders exchanged 3,749,953.5 preferred shares into 7,499,907 common shares of the Company to increase the Company’s outstanding common shares to 36,470,337.As a result of this non-cash exchange, the Company recorded a $4,476,325 reduction to the Redeemable Preferred Shares liability account with a corresponding increase to shareholder equity. Critical Accounting Policies and Estimates The Company's discussion and analysis of its financial condition and results of operation are based upon consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The following summarizes our critical accounting policies. See a complete list of significant accounting policies in Note A to the Consolidated Financial Statements. Use of Estimates The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues, expenses, and the disclosure of contingent assets and liabilities, if any, at the date of the financial statements. The Company analyzes its estimates, including those related to future oil and gas revenues and oil and gas properties, contingencies and litigation. The Company bases its estimates on assumptions that are believed to be reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. The Company believes the following critical accounting policies affect its more significant judgments and estimates used in the preparation of its consolidated financial statements. Oil and Gas Property We follow the full cost accounting method to account for the costs incurred in the acquisition, exploration, exploitation, development and production of oil and gas reserves. All costs, including internal costs, directly related to acquisition, exploration, exploitation and development activities, are capitalized as oil and gas property costs. The capitalized costs of oil and gas properties, excluding unevaluated or unproven properties, are amortized using a unit-of-production method based on estimated proved recoverable oil and gas reserves. Amortization of unevaluated property costs begins when the properties become proved or their values become impaired. Impairment of unevaluated prospects is assessed based on management’s intention with regard to future exploration and development of individually significant properties and our ability to obtain funds to finance such exploration and development. We anticipate our unevaluated property costs to remain as unevaluated for no longer than two years. 37 Under full cost accounting rules for each cost center, capitalized costs of evaluated oil and gas properties, including asset retirement costs, less accumulated amortization and related deferred income taxes, may not exceed an amount (the “cost ceiling”) equal to the sum of (a) the present value of future net cash flows from estimated production of proved oil and gas reserves, based on current economic and operating conditions, discounted at 10%, plus (b) the cost of properties not being amortized, plus (c) the lower of cost or estimated fair value of any unproved properties included in the costs being amortized, less (d) any income tax effects related to differences between the book and tax basis of the properties involved. If capitalized costs exceed this limit, the excess is charged to earnings. Given the volatility of oil and gas prices, it is reasonably possible that the estimate of discounted future net cash flows from proved oil and gas reserves could change in the near term. If oil and gas prices decline in the future, even if only for a short period of time, it is possible that additional impairments of oil and gas properties could occur. In addition, it is reasonably possible that additional impairments could occur if costs are incurred in excess of any increases in the present value of future net cash flows from proved oil and gas reserves, or if properties are sold for proceeds less than the discounted present value of the related proved oil and gas reserves. Impairment of Long-Lived Assets We have adopted Statement of Financial Accounting Standards No. 144 (“SFAS 144”). SFAS 144 requires that long-lived assets and certain identifiable intangibles held and used by us be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses, or a forecasted inability to achieve break-even operating results over an extended period. We evaluate the recoverability of long-lived assets based upon forecasted undercounted cash flows. Should an impairment in value be indicated, the carrying value of intangible assets will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset. SFAS 144 also requires assets to be disposed of be reported at the lower of the carrying amount or the fair value less costs to sell Results of Operations For The Three Month Periods Ending September 30, 2007 And September 30, 2006: The Company had no revenues in the three months ended September 30, 2007 or September 30, 2006 other than gain on warrant revaluation during the three months ended September 30, 2006 and interest income. 38 Total operating expenses for the three months ended September 30, 2007 compared to the three months ended September 30, 2006 decreased by $869,000 to $920,000 from $1,789,000 in the prior period. Included within the $869,000 decrease is $74,000 in lower public reporting costs, $1,730 in increased depreciation expense, offset by $796,000 in non-cash option compensation as the result of fewer option grants compared to the prior period. In July 2006, Signet increased its outstanding shares following the completion of a CDN$18,990,000 financing. As of July 6, 2006, Signet's managementand various other investors owned 52.85% of Signet’s common stock to reduce Surge’s outstanding votinginterest to less than 50%. Based upon this reduction in ownership, Surge has determined that it no longer has the legal power to control the operating policies and procedures of Signet and deconsolidated Signet from its consolidated financial statements during the fiscal quarter ending September30, 2006. Due to the change in influence on Signet’s operations, Surge reflected its Signet operations as an equity investment using the 27.30% equity interest effective for the three months ended September 30, 2007 As a result, equity in losses from affiliates increased by $609,000 for the three months ended September 30, 2007 from $442,000 in the prior period. Gain on revalution of warrant liability was zero for the three months ended September 30, 2007compared to $2,005,000 in the three months ended September 30, 2006. In the three months ended September 30, 2007, the Company adopted EITF 00-19-2 and reclassified its warrant liability to permanent equity.Warrant expense was zero for the three months ended September 30, 2007 compared to zero in the prior period . Net interest expense for the three months ended September 30, 2007 and the three months ended September 30, 2006 amounted to ($517,000) and $16,000, respectively. The increase in interest expense was due to $505,000 in beneficial conversion feature related to the Gemini convertible debt as well as liquidated damages from our failure to timely file certain registration statements. Foreign currency translation adjustment in the three months ended September 30, 2007 was a loss on translation of $368,000 compared to $4 in the three months ended September 30, 2006.Even though the US dollar declined compared to the Canadian dollar during the period, the Company recognized a loss due to repatriated cash from Canada to the United States compared to the Canadian subsidiary holding an intercompany receivable. Loss available to common stockholders increased by $1,834,000 from a loss of $211,000 for the three months ended September 30, 2006 to a loss of $2,045,000 for the three months ended September 30, 2007 as a result of all the factors described above. For The Nine Month Periods Ending September 30, 2007 And September 30, 2006: The Company had no revenues or income for the nine months ended September 30, 2007 or the nine months ended September 30, 2006. Total operating expenses for the nine months ended September 30, 2007 compared to the nine months ended September 30, 2006 decreased by $2,635,000 to $3,494,000 from $6,129,000 in the prior period.Included within the $2,635,000 decrease is $170,000 in higher public reporting and payroll costs, $365,000 in decreased depreciation expense, offset by $2,440,000 in non-cash option compensation as the result of fewer option grants compared to the prior period. 39 In July 2006, Signet increased its outstanding shares following the completion of a CDN$18,990,000 financing. As of July 6, 2006, Signet and various other investors owned 52.85% of Signet’s common stock to reduce our outstanding voting security interest to less than 50%. Based upon this reduction in ownership, we determined that we no longer had the legal power to control the operating policies and procedures of Signet and deconsolidated Signet from our consolidated financial statements during the fiscal quarter ending September30, 2006. Due to the change in influence on Signet’s operations, we reflected our Signet operations as an equity investment using the 27.30% equity interest effective for the nine months ended September 30, 2007.As a result, equity in losses from affiliates increased by $1,057,000 for the nine months ended September 30, 2007 from $442,000 in the prior period. Loss on revalution of warrant liability was zero for the nine months ended September 30, 2007compared to $1,355,000 in the nine months endedSeptember 30, 2006. In the nine months ended September 30, 2007, the Company adopted EITF 00-19-2 and reclassified its warrant liability to permanent equity. Warrant expense was $368,000 for the nine months ended September 30, 2007 compared to zero in the prior period due to the 1,000,000 warrants issued to Peace Oil shareholders upon repaying their secured notes payable on June 28, 2007. Net interest (expense)/income for the nine months ended September 30, 2007 and the nine months endedSeptember 30, 2006 amounted to ($1,279,000) and ($1,060,000), respectively. The increase in interest expense was due to the interest on the CDN$4,000,000 in Peace Oil notes, $900,000 in beneficial conversion feature related to the Gemini convertible debt as well as liquidated damages from our failure to timely file certain registration statements. In the nine months ended September 30, 2007, gain on the sale of Peace Oil to North Peace amounted to $3,099,000 compared to zero in the prior period (see Note C). Canadian income taxes resulting from the Peace Oil sale totaled $991,000 during the nine months ended September 30, 2007 compared to zero in the prior period (see Note F). Loss applicable to minority interest was zero in the nine months ended September 30, 2007 compared to $1,119,000, in the prior period. Foreign currency translation adjustment in the nine months ended September 30, 2007 was a loss on translation of ($409,000) compared with a gain of $338,000 for the nine months ended September 30, 2006. Even though the US dollar declined compared to the Canadian dollar during the period, the Company recognized a loss due to repatriated cash from Canada to the United States compared to the Canadian subsidiary holding an intercompany receivable. Loss available to common stockholders decreased by $1,067,000 from $5,158,000 in the nine months ended September 30, 2006 to $4,091,000 in the nine months ended September 30, 2007 as a result of all the factors described above. Liquidity and Capital Resources Current Position As of September 30, 2007, we had a surplus in working capital of $4,504,000.For the nine months ended September 30, 2007, we had a net cash flow deficit from operating activities of $2,322,000, consisting primarily of year to date losses of $4,091,000 from operations, gain from the disposition of Peace Oil of $2,107,000 less non-cash adjustmentsof $1,057,000 in share of affiliate losses,$1,189,000 in employee compensation expense arising from stock optionsissued to employees and directors, $6,432 in depreciation and amortization, $368,000 in warrant expense in connection with the Peace Oil transaction, $230,000 in accrued interest related to the Gemini note payable, $901,000 in beneficial conversion feature related to the Gemini note payable and warrants,and $124,000 in net increases and decreases in assets and liabilities largely due to accrued legal expense increases. 40 For the nine months ended September 30, 2007, cash flow provided by investing activities from operationswas $13,367,000 due primarily to the $13,380,000 net gain on Peace Oil sale to North Peace, net of taxes and $13,000 in fixed asset additions. For the nine months ended September 30, 2007, cash flow from financing activities was ($4,694,000) due primarily to the ($5,035,000) Peace Oil note repayments offset by $92,000 in proceeds from option exercises and $25,000 in cash proceeds from Gemini related to the April 18, 2007 exchange transaction. By adjustingour operations and development to the level of capitalization, management believeswe havesufficient capital resources to meet projected cash flow deficits. However, if during that period or hereafter, we are not successful in generating sufficient liquidity from operations or in raising sufficient capital resources, on terms acceptable to us, this could have a material adverse effect on our business, results of operations liquidity and financial condition. The independent auditor's report onour December 31, 2006 financial statements included in our Annual Report for the year ended December 31, 2006 states thatour recurring losses raise substantial doubts aboutour ability to continue as a going concern. As described in Note C, in connection with the North Peace Transaction, Peace Oil sold its undivided 30% working interest in the Red Earth Leases and other assets to North Peace for approximately CDN$20,000,000, consisting of CDN$15,000,000 in cash and CDN$5,000,000 in North Peace equity. As a result of the North Peace Transaction, on June 28, 2007, Cold Flow fully paid all of the promissory notes due in connection with the Peace Oil acquisition. In connection with our private sales of common stock, we issued shares of stock to Mr. Mark Fritz, a purchaser in the State of Ohio. The Division of Securities of the Ohio Department of Commerce has notified us that such sales may have been completed without a viable exemption from Ohio’s securities laws. As a result, the purchaser of the shares may have rescission rights to unwind the sale of such shares, which is an approximately $2,000,000 contingent liability of the Company. (See Part II, Item 1, “Legal Proceedings”). The Company anticipates having cash and cash equivalents of approximately $4,500,000 on December 31, 2007 and net of the $1,058,529 Canadian income tax liability as a result of the Peace Oil transaction (see Note C and F).The Company anticipates paying the Canadian income tax liability during the first quarter of 2008. Inflation Our opinion is that inflation has not had a material effect on our operations. Off Balance Sheet Arrangements The Company does not maintain off-balance sheet arrangements nor does it participate in non-exchange traded contracts requiring fair value accounting treatment. ITEM 3. CONTROLS AND PROCEDURES As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) of the Exchange Act). Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Commission’s rules and forms. There was no change in our internal controls or in other factors that could affect these controls during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. At the end of 2007, Section 404 of the Sarbanes-Oxley Act will require our management to provide an assessment of the effectiveness of our internal control over financial reporting, and at the end of 2008, our independent registered public accountants will be required to audit management’s assessment. We havestarted the process of performing the system and process documentation, evaluation and testing required for management to make this assessment and for our independent registered public accountants to provide their attestation report. This process will require significant amounts of management time and resources. In the course of evaluation and testing, management may identify deficiencies that will need to be addressed and remedied. 41 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. Our business and operations may subject us to claims, litigation and other proceedings brought by private parties and governmental authorities. We are currently involved in a contract dispute with Dynamo Energy Corporation, a Canadian corporation (“Dynamo”), in connection with an alleged breach of contract. Our Board of Directors previously determined that the proposed agreement with Dynamo had not been authorized by the Board and made an offer of settlement, which was not accepted. Dynamo notified us that it believes that agreement is valid, and on November 15, 2006, Dynamo filed a First Amended Complaint in the Superior Court of San Diego County against us, Frederick Berndt, our former Vice President and Director and E. Jamie Schloss, our former Chief FinancialOfficerand Director. In early June 2007, Dynamo asked us to stipulate to the filing of a Second Amended Complaint to add fraud claims against DavidPerez, our Chief Executive Officer and Chairman of the Board of Directors.Dynamo filed a motion seeking leave to file a Second Amended Complaint. On November 7, 2007, the Court dismissed the case on the grounds that the Court is not a convenient forum in which to try the case and also (i)granted Dynamo's motion to file a Second Amended Complaint and (ii)determined that the Court does not have personal jurisdiction over Signet and Frederick Berndt and dismissed them from the lawsuit. Litigation can involve complex factual and legal questions, and its outcome is frequentlyuncertain. Although it is not possible at this early stage to predict the likely outcome of this action, an adverse result could have a material adverse effect on us. Any claim that is successfully asserted against us could result in significant damage claims and other losses. Even if we were to prevail, any litigation could be costly and time-consuming and would divert the attention of our management and key personnel from our business operations, which adversely affect our financial condition, results of operations or cash flows. In addition, the Division of Securities of the Ohio Department of Commerce hasnotified us that securities we issued to a purchaser in the State of Ohio in one or more private placements may have been issued without an applicable exemption from Ohio’s securities laws. As a result, the purchaser of those securities may have rescission rights to unwind the corresponding sales, which represents an approximate $2,000,000 contingent liability of the Company. From time to time, we receive claims of and become subject to commercial litigation related to the conduct of our business. Such litigation could be costly and time consuming and could divert our management and key personnel from our business operations. The uncertainty of litigation increases these risks. In connection with such litigation, we may be subject to significant damages or equitable remedies relating to the operation of our business. Any such litigation may materially harm our business, results of operations and financial condition. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS As previously disclosed and described in our Form 8-K filed on July 23, 2007, our Board of Directors, on July 17, 2007, granted David Perez, our Chief
